LttuiU OF APPtflD

                                                  THCRfl distort oemta
                                                                                                  August 5, 2015



                                   APPfcOAMr


                 II.
                                                                     0-3~L5*-ODJ43-CU

                                                                     0-l-&N-J3"ODtL,0-Z_

                 THE STATE OF T£Kft5
                                   APPttltE
/received \                              erntii


      JUN 2 2 2015
    THIRDCOURTOFAPPEALS J                           APPEAL SfclEF
\      JEF         E_y




                 tfuLE zs, groiikos fo&. uttCEP poom a pikAl coder, or pnoceeoiKfi wtrK appeal, ik coavtct
                 APPEAL KUWV&ETL 05-15-00 3^3-CVI, TltfAL CASE UUMlBeU D-l-fiK-LbOOtbOI StYU EDOEL DDtf
                 jbh\hi^oK \Li the state or na&, dcdeoeq that plaiktiff claim be Dcsf^Ais^eo with

                 PUui>oice ton. laol of sua^Ea AAArrt*. rruajsoicTCOfi  SmttoAtos R*.rwosmatf, warn
                 RESPECT TO 6fcO^ NE6LCGEUCE fl£ftHO^tt*S li.          Puaci&MPPaUtor mm ot*i jontmi ^zmtt, is .-wa mas at all time* Mcura^a) uwm
ft bPFCMOCR OF -THL STATE. DPTEXAS XA/ THCO&TbW Of PfiMtf, tlrfJAIL, CMMf JAIL, SSF bf ME TEXAS
bBPMxMm dp wtAmLJiiSTut, paqoldm&edk mo ifcmurmti'bimrotfJames a,lwaucuu//rr
 fo/lf £iix)/M.7EtA$.



                                                    HI.



3           T#£ FbLLbtitrtiL MLt HOT OlAEa PMJIZS *tf W/JS «WE»E BUT 00 HAVE. 5ct*C IMTULCW OL
 (ItlATirxlSAlP iA/ITH THE tLTLUflttW bdTHL OUTCOME OF THL ISTLLFiTlbU bH QDMUmmATWC
 PteLanmeA 6(i Ik' relateA Piibu&nmA aql mrta tetmi.


H.          QtfOPOAfOT SttfAtf JcKfcBiS HEAD of fiCAOn OF PMGOtfS /WO P/MOlGj J3 THL fll/l£cTM TEXAS
 DePAWMOiT OF UUfATMAL 3USTLCL PACOLE 0W2SIWS. BOfiCO AQMlHttSiftHDR'J fiWfl. McMBOtt^&iniAL
 Au^BasT/wrta'E abuse Aegik zoo*-* State of mas foAM of Pnnnotis /wd Paml. floAeo. AOMwffsrMiwe'
 St£.' STWE OF 7H4S TEC4S O£0AATMWT OfOtwmi/iL JUSTUS PAMOfo MO PAflCLE^OWblOtt ttiLUfcCfire OF
 totoibtroMt SuPtmsmtf /Ittachei] Pact-Ik^., he f> vewjJ flesftacsiflLt* Foil thl t^meaail brmTZOti
Of- THE OcPArXMET^r AMD BACH EWSflfUrtOtf CJM'0£Q. XT-3 jtffa3D:OTDM ItfCLUQErtfe lAtAtS ftv LHtfAU&H
 VMMETIE PLArKTlFf APPELLANT X*> LOuFlKtD ,



 ST.        TECAS BOAO-0 OF PA&QOAS AUQ PARDEE. TftC PWXU.SEDM6 DF TtttS ^ECTCDUt Hi'5 AOcPrEO TO

     Se ePFecTtv/E tulm mW lAxt* Retmsu Atfettoeo to BE EPPEenacSuttt 3o,m&i 11 Teic fceo
 bill., AMEHiQEO TO BE EFFtOXtfE JLttifc ICcZ., IT TEt Rfi&H^WO. Se€\ (YPTttUett pAfcE


k.          DEFEtoLNfiuf RrSSIE OWEKiS 1STUC PfcfcSTXjMG OFFEC£JL CtU(\\tt} AKO PdliCM &OftfcO OF TK£
STATE OF TtSAS TEXAS QEPAvLTcAeNX oF CSLDAXAA.L30S\tL£ PfctOOUS (\\\& PAecUC DtVISlDM, SHE

 IS LECAtLH R£SPOf                                   Rule .3.5 fedem. Rule of lxuil Pmmmne
                                    t/ifreMouToiiLES m dePewdahit*



B.         tufoimtf "Soar ns iMfaea ttimomiEaMPAtWLofficai and as AurHomos bs
    (\ Pacoee PakzL.     Rem eca/im. tDdii, FAtiarf
           JfimM' \LUbH       QEFEMOmr Mime. casemam&lO.
           TMtOA0 Id, m1ME MEMUbtl Itt THIS CDPAPumr HELD THE HaaUl aP PLmnat/Mb was Assumed to Emnwrro^
bP THE flO/Md OF PAtlAoKS fWD PA/LOLE.



0*      Each MFenoamt xs $m snomiduam Am jm his m ma bPPiciAL Capamy, at
All TIMES MeMTUME/} IK TH& CDtfiPlAtttr EACH DEFOPOAAiP ACTED UMAtJL THE CoLD/L
Of 3fflT£ LAM.

                                         V,
                               LbtiFEiCTubN L\F3uIltsdictj:oaI

                                    U,6,H.Qrf4AMEWMEHfr

H        FEOETLAL fliJU LollPnAteMM Hut*. &MA Rule 36/AtSbSDZ. tiurt Td A&CCj&e tcMaiAt
 PmiSXdHS 6oiT£JfU/ATC fa&OtlKT fufzs if tuwOMC J6i PfAtmff- AfiPdftNt 6CT&UH
 EI£UTH- MEw/marr "CflutJmo Unusuaf Puvis ff/mtir torn AAamSt Hamv ZW*, frum
TUt Hussmf fhbcE tHuf, cuitf ofPobce, tHe«am,s e^jntv SAcaxPa, tae hamis tou«r/
LoNiMJSSJLWE*. AaPD AtAEA Ha/IPUS eWT dPftOAk Scurtf Tews I$fs tDCJ-lO, PailcIe
 UmwdrAOMLTftSTMrons.State ofroots 6da/ld of Pa/laoag Aa/a PaaoCe, Am/ia AoimmmAmfc.
 %EUiiT(wf bf State, BPWEeti bFYHE House, AmoAftV
T/te htsma toutiT Vim bkicArn to fiPPur Tcoas LauJ C*Aictritrm(> Pc/l^aI
 JuajSDlcriD*/. Tews /Ja5 PLLdwea Fatl We tzEUdLSE OF PeplsoM SamOumm To
OUTEPL LL7ATT3 Of DUE P/U)EE$S UNDEfL FlffP/, E&HtHAM FtuflTEzurti AMM0M6PTTOF
WE uhlxTEb STnrzz h*3TxruTmi*.h)\iu>iAKt6* oe Ftca*/ aa/a Stak irmnn
 tttf Omia/AMEE MffhtH Pail FA /hiPZDE fa P/lcaLe Caus* /amas^a^f Ncaaxa/c
 nt loMEcrmP of Amest IT/dUtex Due fluxt&sLom &&*/*/of Z*f. Afm
  to Afimr PunsuAA/r to An/ ftoMuiisrtomfe. DMitfArteCs) P>oam af/W^s
  fMO Pa/iqLe Ltu/la/ PlAutnff-MMIaut Back To PtwcxP {aiIfa/g To fhUoai Pc**)aho
     Ll^Latl/hc P/ldceojaes hbuMA fa Fedem/ Aa/A State IauJ-
        THE PlAMTsff* APPELLANT Assaurs, Statl DfPi^is ez/jm AQmllAslo jjumua/jt^/
  POPi AH CONDUCT Jot WElft OFflClAt CAPACLTf, PLAx(PTXP^APPlliA^r Tt> Ac AM^teD
  km $ECUALE}, AHA tibtLfcQ WE EteCuTWE AurtowV MAUnft* Sutf/ QEMMP3S. On
     m MQXEV oA SUCH AUTHolLLW PPPoiA/TW PD flUtUtZ THE fatomnL. Aa/A 3UAIL
     Cause m Fucunc/E ro &e Ceih/e^e) td $ueA teaMMrtite Mao. appm^
  THE State op rttAs E*tfaceME*tT bffrcm Can Mor fhsPure THCF/icr mr ttfef
Fail to ComM huta the Ml/timal PudceAusb set Foathjm Bctmw looPoseDeciA/iAmrJummiTt
THE DEPlWf&TMtbf M /l&tfS PMTLEC£$ bt TMMumtlfi SEtU&ED tfY MEEcWSilTUTlM AMD LmaK.
HEi: Ffl), fl&ai. Pool. Rul£.ilCb)(tKfAauAl Al\.t6ATxotf Tl-to ftt£ iUi^Aur Td Suejtcr Matte*.
SdhB OfcTtCfl. TW£ QuMtti Si-toutO 0e Uft>* fife DeFc/fA/toPS


15.      UPoM hlkflMfmd MA belief, CAiffW fitSfctf rZ) &W5S UEaUECKCC Dtf&OAMFS hiwd
 OF the PAEradL RLtxtetmtf* FaiI TDlt&Pea, tot To (Hiumti bfi Umml the (biorrros/
 tefitoMM of lAWctH IT lA/rtS MMjfe. MA rtfAr The QEFEMHW", OW0UCT IMS WlLLFul,


It.   flatter too Li) 4 zoouoSH kaas be OETUEMcwcb x«< action cor
           ftecLAoAtDfly JHOL^Mtwr ±p rrr^ All£&ea rtfAr mc hhle; oaxn TfUiEATEjPEj}
           WPHCATiotf iwtxafevlo wrm oo. rMPAHb, o/i fHfiEATEKS td ttirUiFLflJL wtr*
            60. rwiPAOL A L£GJ(/£S CouA/rY QISTWT CdUAl.
           (c). Ml statc AGaiW Musr Gt made A Pa/ltX of wc flcn&tJ,
           (JO)* Pi CbUAr Mat fcMOL ADeeeaaaml?suowia/r mntacr PUeaaa ro whlmea.
            tiU PlAnlTlff flt&UESr the Stvte ftom to PIuee oaJ tae t/Aicnmf da. appucauuM
            Iff QubSTlDAJ

           (el Mi ACimtJ bAwwr ua/a&l tp/es Sara* Mav Ac &u>u6#ru*/€VL rais Sxn*/
            MAX UOT 6E USED Ton. DEEAt O/L STa/ ft HoHUtfA, JAP wtficM A Sasfirtsz**,
            nn/ocaWAf, bd CAridJlaTwri of- A Littme 8v a Stape A Aw W»f

 ffc*~. MToTDAfiT ACmrms OM CbAJSnrurc bEST/u/cnoA/JST &/Vaik£&l Puafi0 3etfi teAustxn***issuen & r«c
      DW(L OP THE Bom OP PaaAms AM PpuLobs At AusPsap TatAS o* /rPc n»m of
&EXEM&eR zoos.



Hi-      the PRiuaPLE issue m mis appeals CAjtoHtn ?u^mnFf^eeLlMirto&rTTaTwnL
RtMrs of doM/wumrro^ of %ai\mtc< at the status CoA/fcmtee Ptuopl Tv a1* dal TttL WttT BWoOIAKr PAOT DF HlS CASC IS Ok trtei DO^ErtmTCbfS.THt COURT
 WVU.SF SEX mc ?BsOF b l\F\mXtFF-ftPPELLANl IMOGUOS, XX Ottfeil WO£Ctt. TVtor
 PfcooF xs xu la^lljl bufutfirf a«q Lies Im to/iEf^rOATDte ahq &tLoAC&r«6 to
 TvD.C^Lfc PARCtt, tat£lL>£\ Boftcfl PftntLMQAaafi A*0 T.kfcfc &&RG Anwm^rRAVrjaLS
 PAMEL ^C^QeflS. tt\t (kWOllAAQir APPLTXb EK PACLTE. Fbfc AM ORGeTl TO Rttufttf
 PLAtfttrPr~ APP&LMT eEtUfeM TD TOC^rO .1m PUttKOF-APTOlAUT \MEftX
    nW^SPolLTEO PuttS&AttT TO T&, DCDCC T^AT WV5 ISSUeA, BUT THGf REFUSE TZ>
    LdoL AT rUe fttSCDirOt/ MADE fti* trt£ 3U06MENT StX: ATTACHEO stated EtttlSlT
 A. P.           . Ha\1L [4cX0TU 1 A(A MbT l\S\ttKG FfcC t4lKDREQS DF ttoa«L5,
      ReauM, X'w\ A^iaacic tt> t.d,U'1Q- aumiLVEHCL m m& mzMce. we
  OLPMfMtMS FlEEb PPiCATb THt JdWOKlbff, Tb 1M(W IT ATTPCHEJ) SuPPNtmib
    fl/Etolfe, TtfflT SbUEIiewl iMMtlLTr' BftfttEA PU\BSnfF-PPPELLMF CLAtm. THC
     toatf bw m a&>ib& plawuTP MPflvm plmoimbs foil the PuaPc^c of
    l&TAn&tJC> JURXSDKiriDKf
           T«r2 COULTIK ff/2S CMe \ftte (IeQW£0 Tb EtfiMWL THE LMlOENCt
      6tf UfHlCK PARTIES KEtXEA TO hLTOLMttfEl JOT ft FACT XSSticT EUSTEJD
      1U:&M&ttfC> THE. ALUi&T} &&DSS KullGEMte bf TfrL QEPAAIM£NT3. FtomftfF-
      ftPPEUMT PLfcTO GROSS WEl\Ul\CMCE Tb PLEADxaTG eSTttrtOSfteA SUSJEZT
       AAAtTER CTadtSOTjcTtO^.

            ftimitlPP-APl^LLAUr W6OL0 ^cM THt QOiKLVTMX TH£ aauMEMCra
MAOr THE BASS OF Ttifi $i£LT AAA THE flESuCPlUt JaTJU/UZS MO DAMAGES SET Car WE&C A
ninm aao ptibamrE hesuIt bF DcRmhm UL^dmeEr, Pailwc to facts tttaz if mc
mOLf} ESTAbimH THAT TrY£ CLAIMS CbME iMXKM AH PZPflZte mUU 6f DEfa/DAfifTS
%\PEIL£Hlt4 ItotAumH bEFbflE THt TOTAL COU&J fM JudJSDimm Tb PAOOLEE.

20.      ftmrnft-AppeiiMr coaAPlautt He is fumed entiled to mmmm /za&sC
(A/rraour PiiAm cd«diow% psntm Qicdm bP the judhmew, sot.' amtnsQ
P.     >teic fiwr toot M tt.s&fi. toes wor awrarM m ecPms Etmmtf speexal
COKQXTTOkl S,XSiR Ifb PRDVStBirED AS ftCCKOIIIOtf OF PAfcOLE. OK fAAKOAlbe/
SU?eRutSXDt4,TYtt5 E^CUmDU £uG£E«5ft Tttttie AtU Mb EttlUSEbtfS, IF TH£
EHGX5LATXWIC HAD WTOfoEB TO M&Kt&IT SPeOAL. CotfOlCLD* $z&P, EttEPF
Wte^ EtPtesst/ PtoitiOEto is cduco ttfwe etP(i€S5L^ l^ke. 3d, Even umw
A- UBttTf XKTfcTLEST EtlSTS rK TW£ €M3LY R€U.*St townST, RATHER., OuC
Me ftoC£6S RtoutCES sxwtfitf that me. PUVrKtlFf-ftPPaJLAKr^PteSoK
Be mm mtizti kottceim ADtfAtftaFtKE. pAtzoLe pakecs eoKsrattAn&tf of rnt
MATTETl A*0 THAT frE 6E GtTCtf AOPPORTUfttrV TD SUBNET AK* ^ra^FH* Tftar
HE FEEL^ BE RELEVANT TO THE PAfcOLE PANELS D&CT310N! OlRtXT eiAMjtfAratf
QwmibfL of Pact amo ak opportunity td respond td all the bad eiftoofce
•me Maa£ ftwfeL /ww M4UE (tedetirfi) Cjmcehmhg PiAMtiFf-MpenAP/r-
      PimmFF-APPciLtwr om mi tolate sp&a#E CottDmDtf St&p &f
MWMAIZXW 3uPHU/HlDtf TAAf ftE&JUEO Hs( THE to/&c7)ffiW of 0ft JAJftA-Mtf
CL,lfiO«/i GUfiASC BttfUSt UAAIOUS STATUTES AfO Restate UPOtf DID Nor
APPL4 TD PLAWflfF-APPElLArtr.

&                              RlkWB to /2£Z£#5E Mtttf M SPeE

       ftfWttFF-APRElLfUK* UmtASALQEUfitotEDH: bF HUMAfit blAMm t£> ftELEASL
TMLH MSPECIAL CtMam XSSU60 MbiiDOL bF THE &0AM bF PAMPAS AMD PAfUm
(H AUSmt. Ttm OM THE H«DfiXbF DEEEMDEJL ZOOZ, AaP MWOtoWUm /lEEEASC
UPbTLT, UE&AL AttmP \UxtttCUT lUTLTLfEABtCS FPiEW) PfLL^AP ZtaFP, Blir MM* JM6tS
STILL tottotUE Tb &ELIIEUE THAT tUE C0ULLT3 SUOUEfS L€F POlSW bPfJElAL AAAkT TJ/E
folLE% to mvTEPL lUffAt WdStL OFFICIALS fllfl. JUDGES ILEEjP THEJEHTAPCDS bFf
PmM AtmH&TihnoK i&aA.L.$ava»9aw*MW                                                    bP
PA(LT3L.v£l e,C_ bz\iEA$mUfiV( P«D6ftwAVL.a IfcUAC.Setn&M 3LlU^?m^nx^rt

                                                       3.
JtAf AA/V CiUlLACttDA Wlffl PBPEtT lb P/USOflt CopIOITIIWB §HaLL FxTEVO M> fatTPfCA Tfad
HECESSAM TO COlUUtT THE UlbCAFIO^ bf THE FeOEAAL Pl6HP 6F A PtAWEff THC CduaI
SHALL MOT GfUHiT bfi PrPPnDUE AfiH PeTLSPECTWE PLeUeF UfifLEte THE Eou/iT FtHO^ THAT
SUCH RELIEF t% th\M OTLAWft* £l/TMO$ MO FuAJIfETL THAN Ulce&aaH To CdaflecT
THE VlbLATJbK bF THt FtOEAAl Hmf, PHID 13 THE LEAST JtteTWSWE AAcAAG MxMStoM
Tb CDAJLELT THE ilbhATTDK bF THE FeQEHAI tlM.
                                            Uf

                              SueismcTioa flosea &t Go/auL
                               "ARbbk twoea Paxticmts


22.       PLAJtfTtPF- fiPPOJJMT &«T23Tt*fc> ffitftS DEf^QIMitcTOP tZDAtrtALJu&tTCL, PftfiOLfc
DltfI&10ir,B0ftCOflOMnaSTMRiflS PAteE MO TEXAS BOARA bF PAOOatfS AMfl PAR0LE.5. 8OA(V0
Mrtnmtuttoos. boaho ft**, Hfl3 mmxta Post trial fcawni amo option that w FACT6 m WHicH THE iKFtftENa B
Based Mte«rfaJ«j.SEfe.QA^l«oUiXW^et(kn.Aiij.5ifcn attY6e*( Hfl4> W«5
UiitKftiT Pac^a Ettfiorni^ totoao ArtteAftiKG UM &wg.Ft*. * fa^&mvum*
See.*. 3>Vkao#£ ru»S\tfsAT(i-Yi.



                                      ftOMmi^TWAmfer
                               ^Mft^AE OP JWLSStXKtXlbtC
Vt.       ALLe&ATiOAi CHALLEKfatMt Plea To Jaws&iorotf - trtE Tews F*aotE Status amo the
 IcEUOOATID^ OF KAtMTT.FF-APPtLUWT OAKttAfff K,,200«T RELEASE. ACC0R0EX6 T«C STATE TAKCS
 rtf At Position tAat Plea to Ju&is&cxitxi Is McassAftf. XT 13 Mon Paoocc RtwjCArxotf pfloaouOts

 AN* ISSUE'S >P«OC££OIt(& THt bETOCTIDif 0>fAftAIl Le6isLatidi4 PKoVteBmfc I PlAiKTiFF-APpEUArtT From tutotRTAtiKk
CeR.rait( AcrwntESi t& tortTrnue ite EDuoaTlotf, pAanEiPATCK&Id LAAmGOLU&ftto
toim< fcftARD T& Ettcraoia*: */to«notUK£iUfcj&AW5i3, DrwtKg «festcxcn:oK5 a«*o


Zk     THE EMIOEKeX IK TttE Ita&lD CotiOjJ&itlWf SKotfS A FACfcd AAE*rTlw6 FtafclE
to0CAVX0V\, IH FACT THE ROD«0 3J flEYOtO Of EVIDEWEE' PuRSuAKT TO WAAf AuTtoatTY AnO
FfifL TUfir MATTEL-, IMPOSSIBLE FOB. THE (bu£T TO QETQZMrte Oe-FewOaa^ APPELLEE lIMSPeceFleO
Revocation^ SawfitotEXlOti Claim..
27j        PLAmTtFF-APPEXLAfiT MCET THE EXUAUSTZDaJ REOUEGEMEUr &ECAti$E THE CAUETLUMtM
DXO MOTgesPcwO TO PWMttFP-PiPPtLUAttr ADtACNlST/lAfoPC CoMPLAWf U&Ht(< Sti lAMTWb:
THTEATtOtfAL JHFLieribti bF EMbTJWAt DlST/lESS A/USES Wtot 3cMCKC PuilPox:fuLEY ObCb
SOtoi>TttxH& barMCeouS THAr AAAU Vbu FaiUPseF, Ci) Wc OEFeuOAtiT's Acrco rNAWA<
 fHAt 13 EtTAEMdL'P DEE buTQMECU*, Fb/L THE Pu/lPtft df tAUbttiC EmpTuM' fksTAi^S Cll
 THt, HauPUFF- hP?£LL*NT 15 ACTuaIW Stiffauxa Sttfuu; o/l ttAumml'Qanux, Li) FHe
 dCFEHDA/tn APPELLEE CONDUCT CAU5LA THE EMOm/dL 0ISTAL&

2£,         PLAiKn:FF-APPELL/wr^Su/w(i mZ^.      URW MFc&MATmU AuO MltF PlAOJOFF-APPUEMP JMUPAFE PAlM 1$ OPtosiTJMS AOVtimmTMLf

TILMISIATES THE kSbLUTTDii bF THIS ISSUE 13 FaTL Fadm £>m6 P/iObiQA FOEJE. tDAUIS COuMPt CoaaT
WDUEb HAD fmScLT NlATTEPi JUABOlcElOlL bUOL PlASNtlft APPlPtmrs CLAIM. PULWPlff APPecEANF
AQME Cd«UE&SEL, WHULL SUHJUJ1AAPWL -ImSOTHM XS OtfiLLO/EtD UAAU fcDtAAl M CwiL
 PnbCLbufiL llCb)Cil hlAjuIifF APPeuaaa Has We P*iaoui bf PadvjNe JumoitrD»/Ik buoui To
£u/nmiE THt Mono*/, PehAaP*> tSEA Mdaje iMPtxirMThf, \fiktf A PuLe fiLblLJ FmIuae U State
P, CLaua WPbtP MuA fULif oV Be Laanted. MdTioip J5 Cdhuolteo fo/l0uU&. Monotv Fe>
SowidAfWy Iidemoit THE Count, UPa Fi«o&& AOaamtc Issue At To MaiuuaI FacPs Mar
Qtttf the mmtii MWoieas Dm a RuLe izkUi) CMqux Xb SubIect Matter JaasDrcriotf,
rurt: cduclt X* E^o*££Pje& To Bo&otoe FaeTuaI (tenures. t^TtFf-ftPfcu^r
(ZesPouo To DcFtKOAKr PU^oxugs .


30.       Pa\S G>DC AKtfOTAT^ £eeTT2W ZO0K05&,
SeefcxKC fceiWTatf' Juo^weuT Tv\e Aeteo* Mm Re Goou^t Duly Lu ATqaiiis lWtV
 terwa (Wr. ktfi&ofce DiO Nor^apPwLT DtTEa^EWAnoK TTUt ftcFbioPwr Ikb
 EKGalsco tu DtJjW DC CsrtTAMACroa^ Coaoqof So CLeao. As To Suf>TActf ^eFauIt
-Juo&wveut kPeoaiAL ftuie Cwtil Pao^eouaE S3(bXTl.z&USX.AlftppU£AsrLTr/ OF
G>CK£GAL Rule. 2>\ UUO L(*K APpixcadLe.


31.       UP&H l^PoamATiEW Ako BeleeF tue issue TS WHETHER TctAS DE?AriTmE*t OF
 fttte AtPARTMEXT DF CtLTVVIWALTuSTlfX, PaRoIl fk<0<30*/ AtfO T&fcP. OeFcmoakt lu
ft ^ulT KM\K IVIDIS, "APPEAR^' IK ACTOU*, IMLTHrU TWt WVEAMLKt IF FeOEBAL
Rlhx bF CwiL PtzoEEOUfie ssCfcdtY), WKa* IK Mailed A WbTC* To &e>*aiss
To Ttt(L OmV. oFTUlCcuot Ansa W ACoN Tb THe pLACWrLFF-APPELLA(aT"Mart.e(/e2"
Bur THC CLavt ReCuse To FiU A*o Icetuiut It To THE ?Acaf tkcAusc Wt tAx>TW DcO Mot
CowirU tott THc LdcaI Rales.


&         UP^ iAz/DmarE)^ Aw fitliEF Rule 52. o/ TKe fkodUl fcJcs bF 6:ucL P,u^oua£
 pRoifioob Wrrtt et^PtcT Ti> (^oiK6S oF Ucv> lM«enfca Based Dm DaaI oo Documevtail*/
^Lto'cMo:. f^> SaPPtrtlT. AMtAPOmr LP FlOcmI Count Is, l^tituo To As AOtQu*tc
bPPoA.Tum.Ff To PmtMT ADtfntsc Without Qaffaatt APdkidLe Dcfaft Judemovt.
teotmL Me 6WI Pnocamc ssG&.PcmiT* Pi Dc&u(t At3i.       uPlw tufomArmP AMD P>cLtf kAmff-APftU^ DlKeeT Tk Cw&s lumsour^ Cm to
 3ku) ken THt Mum hi CPaaacpuuzld As P/umaajL , Ptu P/iobA&U Cause: Due THAT itm w APupal EmimaoAJ of AM CctiFarcn fhlaiMf
  Pack m tAiSibvLAnoflP bh IMctAe/l THc FacFs Depeam/jped IMA/iPia/rf' fctvownopp. PLw/tfr¥
 MPtLLfwF MjsThcGuUut AbffonlMEPi To &c HeaaFj Am To SI&j ,If Ac Cm', THE At OsD tier
 HlbbATE WE CotiQlTWAfS lV If-HE DlO> THAT OrAtoAtsffWCCS It* MtTXL\ATWa/ SuEAtSt THnT
  THE \lLbUnopP Dots Hop &&AAAUf RtOoiAfjOAP.

 ®>         \t> ItiAAAAu'f Tk PLAtfPT^f-bPPdJjwf CoHhuueA OtTo/frou A*//l thputut F> Wt $n\rc
 CdMilcTioUaL ImsuFuTjdaP PtAOtUE THt PtHAL DcospoaP. PiodmiIoaT Is &>t Aasld Ot/ ComaaloAP
 if AtoTHa lVume Cba/Ws DtAsoNtA Mfp PaaoIc Is ZV// ACaiuktfw/PAf Aw AurPPonizzppc*
 SejluleE OF SotTEHCE barsiOC THt fbHiTot/TiA/uP''3f2JbF STATE P61&AI AiirHoiaF Do mot iumu offffm&> up/to Hotol
UAb bm CoAOECTih bf ACIluae . tHe faiunff- APtdLtoir Has Dtof IkLAstn /ho«t Fkisw Bam
Otf EUALUATtOti WAT He StitoH PtASfif/AbLE PflXMlSC bf AtMC AOLL TO PUTuiUJ To Sxitrt AH
Ptttithcri As Atestotsttoc, SilP-toLtm fbisc*/. SufutET To Ttk CbuniTtoets Af Uts tidaiec-fade.
HE m k 6/auMv tMPU>m m J* foe PoBe font fas PamiLp aa/o Fhm/A5 aha it fbm ate
EHDllflMG hmiHlAEHK OF HOAiAAL LIFE.


41        il25 hot Sor&sra: To.Attach Galatea jmAhltaaee Pb APolsc//** JustiAtaaLe QdjAtFce Jap
lAAuiTAimzuc Uxs couAiatiPAE Paeeodaa So LMt As Ac AblOtS tk TUt CCAQiriOA/5 OP (Pn PkLCASE,
TtiSH tflS UE&JE AnnaPAW>A OfLlbPC OF PfULAOM-


46*        PlAntfitf HPPlLLahf CotiDcJMED To hfftTL Caxvdus LoK As To LtQaitu. CranoU eP
fiurttotupf Wat Out Paocc^s Is Fucllul a*m caus fid, Sucff PidccouajtL Pamoate As r/Pc
PAMKuLAfL iiTUATliW DtMAfiiK. FtPPU AUA fhLWLlMrtf AAWAPPMrs. AAlAaPCSWiTUftLX Lt/PtLEAAALC,
PAILOLL HAS DBTtLOVtA PlAb/RFF AfPtLLAUf TO HO/UAAL AM UScPuL LIFE UiCtUXTP PUE LA(aP.

«#.         PiAluUf APPLtlAitf R0l*UkST7LATlVE fiELEA'iE ASAESF AT PAtoCt PWA f/UliMMX/Up
 tolitf£S WE PEUOCATLO^ Ha\m(£> CtAfAitP PAIUEIPCLS HAVE RtMAlUED TLCLATtilEUF
iMMuFAbLL IfP JUAJSPOULkUCE . bl£E bF THtXL XS M/ftAE 6cuaWiAcUrAL ACTJDt/ SUfULH JrfJUAILS At/
IHL)L\ilOUAL, AHA TAL UfiSOti) AbLLMiSS OF THL ACJIOU OtAtA/AS bfii FACT Fx&Olti6S, EMIAO/CC UStA
TO PMUE. THE DbUait/AAENT^ CASE Md5F fSE O&ELOSCD TV TftC INDmOUAL 50 THAT fa UaS
AU bPPdETUMLVF Tb S'AOLO THAT IFIS UA/TdUE, WHILE WES XS FU/E Xti TKL CASE OF DtEuN\UJTAn){
bitbtt/EE, IT IS EVEN AAOlU DVtPCft.nwT WHE/le VKG. fcVliDEXCC Cowstsr OF tHL taTXA/fcxiV
OF IWfllUlQUALS VWUGSt MEMOflV Mtekf &L FAULrC ti. Wlk> lU F4CT, tAtCMT fi£ PadSU 0/1 Pt*SC*&
MATUSATEb A/ MALtCE, VENOK(t\ltUCS$> It6TOLEAAt UatflllHL$£tl9&-
55X.Ea..Kg.qymz..


iiS.       fiLArMTlFF APPELLAMf tODtE bAH JbliUSOti toEUbtit THIS AcTLOM Xtt THE TEPAS CbUBT

SEtKt^ P/LIMARIL/ fO ALLEGE hLPttfVATlOt/ bF UPC, LIbULrfttL hdC COUflSCOF LAM OfL
SbWL UTttiSIQll THEUbF. PLAWTEFf APPELLAHF fiLSb ASSEAT JUOlElAL AUL6ACam
L//!/Afc7L STAFE*

                                                                10,
Jfc.      UPbHTHFb/iMATXOfiP Aa/D P>eUeF SPitiM M'ACW Ph&tmtaM bfDEPcnAAHr'b PaiLu/le A
 (AiU( kUTHbfLtLEh HitHF bit (j&Al l>tP/LE5afTAT2oe^u of We pla^f appoint ^ «,
MPOK bF SuuniNC THE AAMWSVMUE m*sc *«r Foal AO^ls^m
*A*B DA/ (LULLS WETll UOF AbOPWb XaT SUAHmNTiAL tOMOLTAHtt UtTft
PfloCcbUML fiEbUlTLLMmTS Fb/L AbENM llULE MAklAlG toptrAMEn £H THC
(\tlu\MtsmruiL p/wceoutll act

HB.      UPut lAfFcvuviAnoAf ArtO BEXtEP 0) Pu(L3UAAtT tv FedolaI roles of Caux PnoCEDu/icr
S"S (h). AFrETL ARRfcST FMt \AlUtEjU FMLET) Tb PtaWtOE FbIL ArfV tfCAlLTTfe lAiLTtl OESPeCF
tD PTLtUAtE IUFEAEST THAT \PltUL fit LFFecFLD AV Wl OFFiElAL AcFIOaJ Cl) THE ftsfP OF
M EflUbH&uc* bcP(iL\lATU)N bF 5UcH lUTEfltSr TH/IOUGU PflDCEOUncS USEOtANb
tUL PtoMALLUmZt IF AHHi bf AOOlTEOHAL OIL SUDSTITUTE P/LDCeAUAAL lAfCQ/APUfti
Mb FtML^ rttEGDSHMMW** lAfTUEST IACLUDIHG THE FUHCfLOfit MWSItA AHD THE
Festal aaym MhaoI&tmih/l rumeHi that Addipioa/al opl Qu&smu/r P/LbCEouML
lEDdt(L£Mt!dF MULL) EMTAIL- PAULb Td COiAAUf titlF/i T/fL DUE P/MCttt CeAUJE.

                                         ti.




H PtAtuTIFP APPeUAdF PhESmEb THE FAETS tlELAFEUL TO WIS COmAUMT. Da/ OCT P& 1U>S. dcr
i&foNse &tw& that ntEi&ue Pueseuwa xs hat Zeeeyable. ue: Atracmo P.




ST>,    Com Pmtamss, Mt\ m PLcEaiAma of Ft/t tmr 9nttA L\>A$rtmm»FAC fk&Ars
 tOtiEE Don JDitototJ TO Humah QtElAMtuu/ flmn tiftu Ouieeo. AmmPUiusn THE MOST
 MPbbXfitiF PmjP bf HC5 CASE rS W THE DmtP\CtfFATtt>f&, THE COWLT MST m$T Ph£ t/PE
 ftttof bf buti m/ld% tti biwiworn. DeFm&l has m btTAaita a couacomit n
 hAAtEE DoCbtAEUTfiTEbfLS MiAHAblE FO DEFUSE bL DtpMbAtit AFTHE SAME TIME, CAH INdid
 lum XA THc Comsi te AosiAfES* Th ULmmtt Foe fofn/DAt/FS ftmsoto Plea to the
 TUAJSOltml AHA THAT PlMUTltt AP/HUhsT CtfitMS Be AlSMUSUA (Huff P/UJuOUE PC(L
 hci bf Sufltor tflMWLJiSAisasEFrott Uitto iPIaet Ft>t> PauLe it btfo&ai lon.RctcAsE
\MttU Ocfmt PTlml Wtu. luttotaatE \uirtt Mnu> To ItfoaL ttftrti'h Mttc Awo AOtOatPt
OtftteV


St.      ioMEttfeUfc Tf4ftf AcW ftiSTi AH P&PW bf (LCfAlTf Taa/6i6EE THIN6S, AlToaL
bCtUdlAHECStAnA FLtXAmmUlAS, BuT M&0 &FATR bf MmD §UCt( A5 lifFainOUS fi*/d
bPlMbMC*) AH AETaafbtL ALLEEEO EVENT bA, /toUUMStovtE . AS DiSPW&aiSttca Fmaa
Its Le&aI UFeeI, tot/stOua/a^ oa h/FinPkcTAPic*/ a Fact is tof AtTb/i Couombtf
bf THIKGSi ASSUMED (Foil THlMom&/t) AS f/fiPPa/iH6 Eusmu£> (ufa&MAt/)
RIS6& dtmts Could Umbl QsAtomm fmL SuftAitts&i J^OolLa/c CffortaE Dm
WlfASC Commit Y6H PlA**W~AtPcUA*f AHA AUouLA Be Im CDMAAuuxAfanf ClaaH
mat Ito, Pot, Omti $o.


si~      £W 5foui/) Decide 0i/«m* Piea EaaIp At tHe Plcaomb Staec DFLmumtP
Vr PossIAU. Hole THt LtttsUFaidi Manaatz Is Uot &> GlmaIs, But 6* Stawtc base
bf (HWH %tftAM6H IfiAiAUA/lTV Foil hfc&bt&fTUsEdfTfft Dcftx/AMTi 6)tHt DtfMUMafT
Tt> totnh McrilaL &%Plea Fi JLa&OtdhAp Is AClfdl/a/EL %1(fc PUmiue [Miftxnl
btHUfat EuifltoilbH Wc haomCL fa QuiamaiuI JuaemlntIi) We Qti>AimE*/r% %&sP>«a
IV CmPiimE With Ttft frfa DP ttU P/LOtawE. AADple^e mGm^ml Jkm**r
UlbalC ULAhiff Mat Tfk JanjsOjCfctf MCoafaasT, (lElmf* bH BthaaaaA flu&autiA/
MbmH Would FIihiwate Mau                                       Ill
                              ftffi AM pfimwm,


sm,      LiPotf Momatidh AM) fitLiar Plaintiff'APPEum claem that evidence or a
AQNlttttSTYlAftOtfS ItoOtfLtDOX fiMb lWIPOAa/CE WTH AOMMtSTAATIVE DEtEASE $HMOAAA XS
RELniAAT Tb DETChttltHATlOH' AHb APPUdATXDH dF STATE LAM,

          IM m\. TEXAS U0X3LATU/LE EMKTEO m\ iMT. fobi LODE AUH. ZfLTlbH MUll.
          ELCfclftLE iMWlAfE^. CbV M If/MAFE J3 HOT EU6L&IE UHDtil THIS SUQeHAPTOL
          tb BE COttSlfttTlED FDR RELE/BE Tb XWlBttWE SUPCAV&ttH PAnDLL IF! FOR M
          bffmt for wHim mi mmmCoHmttfi m hFftnmmiE finding mm
          ^EtTTDM* 3 FGOllY Atttttf ^Z.IL COLM' OF CfcmriviAL PROCEDURE SECTION
           IA.01. HaURDEIl.



5*5".     PLAmTIFF-APPEUAar ReFuSAL TO AtTtMD tflEEtLtf ^AEETmG> AK0nJEFuSIK6 to
\Rtm EUEV&aaC. N\OHtTDrUKG DuiltX FuCiKJStt WD BA$I5 FOIL Afl AfcOfcST. AIXWOU6W
IT MA'/ ALE7LT THE AOMJJl/ISr/LArilfE OfFlU Tb THC NLtO tb TltC PflDPtfl UJLtUMmtes^
Such as those sm piPmwFF (\pPeumt j\id6meht,

          PLAIWttrT (\PPFLLAHT SMUAM U»U0NADEE PtoDtiPl hVlSCA/ WbULD HAUL EXEPLCtSlO tV A §IMlLT/kL 31TUAT2DA\


                                                      15-.
 bEfENDAHTS CbNOUET F/OL BObW THt EEEAL PiTAttMAD ESTADU5HEQ TV P/IOTEEP ADAMS! UfJAEASMAAlE
UlSV-bPHAAPI DEFENAMF5 COHAUtfIX SHTWnWALEi,WMTltfLY,BL                                    IF-
 PlAlHTlff APPeLUWT fl&ltTS, THC DbMG bf IHftAT A (LEAtoHAbLE TWA PliUALVF PtPASfiA WacO HOT
be UtSbEA TAt PA/LtttUL4A CWuiaSTAAIEES Oltttfl FaHlULE To Dc WUM £ueW ft PtftSDH lAicalD bo
L\H,OttE-TWt t\tT2EUtASrAKEXS.
           TD E^TA^LtSrt 3U0iSQlL\UfcIvl tfLAntfflFFPi PftLLAAT EUPlAIU TfcAT BtEAuSE f\ CbUftT
fsiOF ACT WIHtOUT aETLRMrtfItl6 THAT IT HA6 SU&JtXMAATTEGLZTataSfcttTtDfi TO DdSD. rT
SHOUlb ttLAR EaHDEHIlX AS WtCtASAlW TO DcrCAMlHE THt ISSUE BEFOUL" P00C£EQrK6 *iiTH

THt. CaSL.

                                       VIII.

                                   tWf JiSIOfl



_WUtMx Hod AnO LAitto WAS rHuic
&H TTJALi bftTL DR. EM£*4t.

           Plaintiff aPPellamt strcss the mporta/uce to the uxani is
ELicvrfcLt* Pod. (LtiEASt f(m PtusdH to totocbtut iMsaPuauist flele-ase rut Bueh Pjlleasenas
Dcmtn. See. Ttt, Govt tbbEmmtP st&,m,m PimmFF APPlUAAfA&Euc that due P/upess

R&fff 1HEU itoLATEA flttVkJSE THE TEiAS kM& OF PATLbOHS AUb PAAdLES DlD HbF PtLOMiDC
 HIM HbTSLt bF SftOTAL COAlffiTTDJtf £&P foL QEEEASL Tb OJSCJLETUbHAAJi TAAP/AATOPUP
SaftamSuMf* Ik/ant HlAiPUlG, in Otmioti?«us piAmaFf APPuuaut has hcvul &ejea/
iwFbnMtA U witar fiE3Pftr Me Falls SKoer of OuAbfautL foa (LtlEfiSC. Puasuahf Zfi.
u^C.selwh iw unfirmawria \I. aabor^os: F2^.t7..?8lVlVilm^) PlAimffMMMT
(Xaw\ TAat but Pmcess foLr&tf OeEut&ib MkH Ik \Has (bunt A Paaole IleLeasc farm,
THAA ACtnltftCATC bf DtiCikML
       m MicmttTwi was co&nasED iu fi&s mo/ the u&sunkLC Pcmm aioped the Pmai
       tf mdkm df atomiL See; acq mMu&.uun sua* &oUr«c nam*
        ACT pEODIflEO THAT IT DID HOT AfM TO IHMATES WHO HAD LESS TH/M TWELVE /*»*&
        kEM/mtiAG Before asm aacaiE Fori a ocschaoge CunFiEAre. KA&nfr Appolaht
        CWC/fiA TNAT HE MET THIS fiRtTEOJDrtE.M.1, P&4WGPF OPPEiLMTCoUmtD THAT tit VUAS
        oekteO But Process ik Qountam isUiwu\mb ReFusim^ to wlah am samMc
        •i^lHttlfi Peruke CD WIS UetuOM TO mcl-10. PEACMTIFF AP^LLAMT HlsiEZ ClvlEN
         dPfdliUHirC TO flKFtn. ftAni6ATT^ ETLTOaiCC. ETtTLL AuTUoAW EXr^TS ro
         feuai facts Mea*Ato&TTDL AS LACO A«0 JUSTICE. TlUbdlAE. T.KS&H pAoOEEDtfte. PLArMtfFF APPEJLCA+iT SET
EoatH SPEEIBl ALL£6AT.2>r6 OP fftcTS . WlEPTlMAL cMCUmTAUEES WAAAAPJT Si)e.U

At£ APPOttfTfAtAlf OF EDUUSlL,


59,       BASeO AA THE FbAEEbtHE LiECr/WiE imstTbELCASi totiOirmP ItAPbSm tiPoU Uelejasc.
 AS A PAEiDiilSrr^ TO (LLLEASC . HAostlFF APPElLAtsT TO A&tbE B*f THEEoUOitlOtJS bF
 PAfioLE. PiAttfcFF APPdlAst QTAtEA FcDiMl EoA5TlFbTlbHAi WlbLarmU EUTlUHG i-kUA TO
DEELAAATDtUf iLMCto&iT UitTH flt&AAO Tb tHTS TlfAC iM/tlCATE Out P/LDCeSS CE>/JEEIlM^.



faO.      fUE OfcFfcMGAMt £AtiS£0 lAItLLFULtotLKAAUCMOUS tK3UJL4's PLAlKTlFF APflEOMr
 SOPFElUKG SEUEfLE iMjlUfcieS EAUSEO 8K DEPEMQAHPS &00fc5 MPAi TGa*££, OLTECUAEMAnDU

 iMtfetttFJfL JUttXSOCXDD^ 6^ (Z£FEE£ME£ TD ftlAMHk eaCGEMCC* WLATORV' TAlTIES
 DENIED THE ta/lETW TO OiTllOJ QEFEttDAttPS O&sTECTWb TO VEKUE. PLAwrtff APPtUAfir
 MUST COfAPUWlTH feLDuiftLlAt>4T dF APPEAL Of \1uLE. AwQ OtAQLCHE^ W< LOSE
e^ase rP HE Guess v&fotic*. SoleU 0* EVIflCWlX.



                                        V/X.
                              f>RAMtn for faliEF


 tNHOiEFb&£ PlAGITEFFAPPElLAMT R£3Pf£rFiiUM PRA^S TM3 APPEAL &\WL JUOE^CHf
E\nAaTtl^ PlAaKlFF APPElLAi^



"•        father rata Mou. CsOQ COAMp fUE tUt
   ftLL Be.Ii^ THE fiLCLSSrD     PosrTTOfT*


t£»        G DLTlaoATDrX TUAt TT\E ACfe AKO O^AISSIb^fe OeSCttXRED H-fcOJEDt
   VlXOLATtfc PLAINTIFF APPELLAMT RIGHTS UNOULTHC STATE LAtti, fofiSTirutlDtf
  fVMfc LAVU5 OF THE UMITLO STATES.


fcS-         A PRELIMcKAW/ MiQ PcfUAAWQir OlJUNCrifctf bOJDEOI>ib RXSSrt £>VLS\        k&tttLSE THt PMIOL OtCraLDdl ENTETlEO AWO UUTttORAW THC &>AClO*s GLO/OEMUMJ
 WAfinAMT AfiAttST PLAINTIFF APPeLLA^-



(ak»          U.ELeA6E FRO^ SuBSTAMTVaI tOAofl In; THE IIudCaTIOM .

fcH*          L^ouAiTrJEBALAiUEC VmlATtotf oF Le&Al Rtfiftrs, FofLtMtto* FAc law PodvltOES a
  KErVlfcOY OR -TLl5nJCt, bti ALL rSSUES, TOtaiBIjEBK JULV,



fcA.           Lr^u^raLftALMCC TtfE EXISTENCE bF A QllW OrtTttE PaRT 0 F TttE DEFEKOawT TO
?RbTtCT PlAtXtfrFT APPeLLamF FGjOaa TttC JOCUlM COMPLArMeOOf7 I(^ TUTS ^U(T.


W•              LrjotfTETL&ACAriCE lATJURV TO TtfE PlABlTTFf APPEOAmF RidaA OfcFeMQArtfs
 pAtLUdt LlULPA&L££APETTFDLif SuftMrrTtO
        1^ (&&**»' trsvfm

                                         X\f.
                                     V^AtteATK)rY.


          2    EOQIE DbH SofkfSbH. tOlM-EO K&toAS 6EItCe> PlWSQiTUf ItiCAhltmEb at
3*h\e3 /?, b/mudH UHtr, Feeds cauA/n Texas, time (lead the Fout%Em/a co/tAPLAiMr
MID HEBIM HEAlfi THAT THE NsATFEPLS AUL6ED THEUl/iJ AAL' TtlUE, LULPT P\S THE MA/TEA.
f)LH6tn UPblf XHfbMATIDH Af/D AuttF, AHO As TO THoSG I BeUexPE THepa 10 BE TM.
t l/£fi#Y UHDt/L PttiACM of fiAJu^ Tf/AT THE Pb/lE&irH6 JS TfltiE AHA SpMAEeT,

                                                                 ML A^Wm^P5E^3
                                                                 tOOJL On/ cfetosW *S£*^

                                          XVI
                                CEPTTPtparF hfStAAhrt

        1 taCTffa T+Iat hnsuAUTlb TUCP VAUOlU AThUe AHA IbA/LECr bFTHE APPcaEBateF
MCALHUfiABtAD^tomt

STATE DFTetAS



                EtECUVLK AT FbOLT STOEttOtf. TEtAS T  Pages _zg      ttm jj£— me totiaeNTML ObtutAtxrs
MLtlATmtS £££37\ JfM UbT ADLE b/L PwAtTTtA CbPlES . *ifltt«a
PLAMFrTF-AfifiCLL**iT Tb Padi/toe ADtaUATL Cofists.

                      StuszTxi/E Data
WiurrtU $mnMatr$\ dAi£iA/AL% la Cophs, identifiable as
mm map the iuhnvcoa vum Hapaeheo, mate, mm
HMt WHO W/K THEM. DESUllPTm cF THE PACTS &V TWIU Oatc,
bn EiPutr,



                                          ML fL&L»*> M-to/pft
                                                I    '-••


                                     MINUTES OF 1HE /y7 5 y / DISTRICT COURT OF HARRIS COUNTY, TEXAS
              . .                                U THE ?yjjn/.irtf TERM, A. 0. 19 ft?
            r'jOiXA
            ... j.. . » . r i .               .I. -———.— i.       •' -  ,     , ,   ,   „   i,                 /    .
                          •        i^Totfr .••>• cr,-.' • •. '. -    777 .•'•• rrr—:  .
                                  CRTODUl'JUSTICE PLANNING FUND FEE-ASSESSED                                  S20.00
                                  LAW ENFORCEMENT OFFICSH STANDARDS AND EDUCATION FUND                          1.00
                                  CRIME VICTIMS COMPENSATION FUNO......                                        iS.OO
                                                                         TOTAL                                S3St23
                                                                                                                        v/^

                                                                      JUDGMENT




           FH-:        STATE             OF      TEXAS


                                                                                                                          .'9JiI



           Attorney for Stote                                 Asst. Oist. Atty. —Jif?4j.,i ^Ai~Lo~.    Plea                                                Not Guilty

\          Count and/or
           Paragraph

                                                             .™.niaJn IG.-nd£-

           Plea to Enhancement.

t- y       Findings an Enhancement

                                                               iI'Ia
      a
      U4
           Punishment                                       66 .•flA.aiJ^U./^J f)foaJ:^yf rl CfiULrtr/rxs!)
      a
      a:
      c
      o
           Sentence to begin                                  '^2*.^ A. .dI'/99X
                     The Oefendont having been indicted in tjie above entitled and numbered cause for the felony
           offense indicated above, and this cause being this day called for trial, the State appeared by
           her Oistrict Attorney as named above, and the Oefendont named above, appeared in person and
           either by counsel as named above or waived counsel as indicator above, and both parties announced
           ready for trial. And the Defendant, in person and in writing, in open court, having waived his.
           right of trial by Jury, had the indictment read to him, and in open court-pleaded not guilty.
           And after hearing the evidence submitted and arguments of counsel, the Court found the Defendant
           guilty of the offense indicated above, a felony, and assessed the punishment at confinement in                          S)
           the Texas Department of Corrections for the period indicated above.

                  It is therefore considered, ordered, and adjudged by the Court that the Oefendont is
           guilty of the offense indicated above, a felqny, that the defendant committed said offense on the
           date indicated above, that he be punished by confinement in the Texas Department of Corrections ..
           for the period indicated above and that the State .of Texas do have and recover of the Defendant flf2^
           all costs of the prosecution, for which execution"will issue.

     Bi°

                                                                                                                                        STATE'S
                                                                                                                                        EXHIBIT

                                                                                                                                        A
                                                                                                                   2.0,
               Si9n^ Qnrf                          ,.                       *" ^ ^"tl— of thl.
      "LSi?*9"- ond •nt-r-d ™ thl. th.                  doy   0f
                                                                                        »»   A« 0.




                                                                                                      (•>.
                                                                                                     *A
                                                                                Court
          /£                                       °f H°rrla County, T-o,


      --sasssarjass--..^.                offense




     °" "i. the 28ch day Qf n                                         «» Courts         v
     received froni che ?J^ °f December, A.D. lg
     kj                     fte l4ch Court of a„„   ,    4 mandate of aff^
                                               Appeals, Houston, Texas*ffirmance
     °» ehia Che 3rd day of January,
     kJ
                            ,a                A>D# ,
                                                        i»H5 mandate aH,=
                                                                            alias capias issued.

                                                                            ^
-e ic remembered on che 4th I                                                                 ®
CD
CD                                                      ence is Co begin on November 22, 1982.


          •--.-:tti:-"7;-';:,..-":""r •'•- •~T-r~——— =ndth0 ^ ^ 3/c7-$
          '"•ua1„Jai1vn-8ald-ii-'-9-;
          "*1I9 in jail-                ---:—'-^-/l. ,fj'RTCT •ou»T mt
At)                                **» »• o. it   ,• >
      ''i'r   ^^^    mi


  •«* 'icn* ••=WBS»a;»«y- -«» -o^;^-;,--                     ^
  -                                                               'JO
      ^^—i—^^_                     _'Q"L                         I3.0Q
                                   ^ B ^ " " "***"^0T /j




                                                                         STATE'S
                                                                         F.XHI8IT
                                                         /-/L>
              And thereupon the sold Oef.«H«.«
      STSSt-SSLS
      'ollow,  to wit" "it•VST"'-*    ^V^t££S
                            Z.^ Pr,a«nc- of th. «ld oJfVSSJ Tl *T'r h-hod
                                                               ™lna ln bor -*•«".
                                                                           ^r-f? toWhlreJcZ
                                                                                    My ^
      odjudged to J. guilt, ^^"T °' «" C~* thoTSJ'oe^r*1^^" 00al~*h^
      o—«.d at confin«.„t inH T ""I ^"^ above, a f.W^, T? 0bOVB» who *» been
      oelivered bv the ShTrif* J 1 T* °*Part«nt of CorrectlonT^ ?? "h°" Pu"1«h-«t ho. been
      th. stou of Text?;1^ othif^00"0^' t«°»' i-susj trth^oT^ induat~ *•»..*
      D-fendant .hall * confTni ^ ^dS?Mi5°i^ °uthori«d to rV.S. Z^" °' Co«~tion. of
          .   The eaid Defendant « ,         .                           *"' °' ^""on,...

                                                        Ooy   of
                                                                                         .,   .   A.   0.




                                                                                                                &
                                                                                                            &
                                                    of Harris County, Tmxam
       it




     «-^^;&^^1^.
      was

           fa offense


          O./O +U.3 -f-             A<2 / 3^A. Jaye-p Sep-/-eyy\be^ ->T»i*   P,.,_...    ,., "
                                                                              and the Shnrtff ?/c7'
                                                                         "• ••it-J:.ch to ths
          *Mie in Jail Vn said ;"a"u;,;:.                            - -~j.c-.'i-axiv-a conduct




                                                                                              &
                                                    Parole in Texas
                           Parole & Mandatory Supervision Eligibility Chart
                                                     (Revised 01/30/2001)



Prior to        All Offenses* 55'                                                   Calendar T          1/3,including any bonus &
101-01-66                                                                             blood
                                                                                    Maxima 4

                                                                                                        amended 01-01-66 to allow goodtir,
                                                                                                       Wll persons confined in TDC.1

01-01-66        All Offenses* 59"                                                             Time   HboodTime = 1/4, including
                                                                                                       3lood donations
thru                                                                                       u'nus
08-28-67                                                       ,i inll
                                                                                    Maxiiju^n =        m.


.08-29-67       All Offenses* 60a                                                   Calenb^i] tt'M +Good Time = 1/3, including
thru
                                                          ll                           anyibbmi & blood donations
'08-28-77       * TDCJ Data Services calculates digit ; y dates on all              Maximum = 20 yrs.
                offenses priorto 08-28-77 utilizing c      !ine + good              No Mandatory Supervision: inmate discharges
                time =1/3, regardless ofthe law in effj             11the offense     sentence when calendar time + good time • total
                                                               4curtrulings            sentence.
                was committed. This is apparently due
                                                                                    Sentence iseffectively reduced bythe amount of
                during that time period.
                                                                                       goodtime earned.

|08-29-77       Capital Mujdferi6f|th                                               Art 42.12Sec. 3f (08-29-77 thru 08-31-83)
 thru           Agg.Kidn^iiid69th                                                   Art. 42.12 Sec. 3g(09-01-83 thru 08-31-87)
 08-31-87       Agg. Robbery V
                Agg-RapHI                                                           Calendar Time = 1/3
                Agg. Sexnal Abuse                                                   Miiiimum of 2 yrs.
                  (08-3|l-15: Agg. Rape and Agg. Sexual Abuse                       Maximum of 20 yrs.
                    corattfaedint    Aggravated Sexual Assault)
                OffenseL *ithA 'rmativeFinding of Deadly Weapon
                All othe
                                                                                    CalenderTime + Good Time = 1/3, including
     ,'• '!'                                                                          A, B, orC credits and bonus
   • 11 • iii
                                                                                    Maximum of 20 yrs.

                                                                                    All offenses eligible for Mandatory Supervision.
                3g Offenses: 70th                                                    Calendar Time • 1/4
 09-41-87
                Capital Murder                                                       Minimum of 2 yrs.
 thrttiiji                                                                           Maximum of 15 yrs.
 08-31-83       Agg. Kidnapping
                Agg. Sexual Assault
 iiiiijljj      Agg. Robbery
                Offenses with Affirmative Findingof DeadlyWeapon
                All other offenses                                                   CalendarTime + GoodTime • 1/4, including work
                                                                                        credits and bonus
                                                                                     Maximum of 15 yrs.
                                                                                     See MS Ineligible List #1 below for offenses
                                                                                        NOT eligible for Mandatory Supervision

 ,09-01-89       3gOffense: 7lst-72nd                                                Calendar Time = 1/4
                 Capital Murder (Capital Felony) - Life Sentence                     Minimum of 2 yrs.
 thru
                  1) Murders peace officer or fireman on official duty,              Maximum of 15 yrs.
 08-31-93
                  2) Murders while comraitting a kidnapping, burglary,
                     robbery, aggravated sexual assault, or arson,
                  3) Murders for remuneration,                                       Calendar Time = 35 yrs.
                  4) Murders while escaping from a penal institution,                effective 09-01-91.
                  5) Murders an employee of apenal institution,
                  6) Murders more than one person during the same
                     criminal transaction, or duringdifferent criminal
                     transactions but the murders are committed
                                                                                                                             SCFO REF 07.01
                     pursuant to the same scheme.

                                                                                                 ^H.
                                V. TEXAS BOARD OF PARDONS AND PAROLES
    3              The provisions of this Part V issued under Acts 1965,59th Leg., ch.
                     722, effective January 1,1966, as amended (Texas C.C.P., Article
                  42.12); and Texas Constitution Article IV, §11, unless otherwise noted.

        Chapter 141. GENERAL PROVISIONS                                      The provisions opthis §141.2 adopted to be effective July /, 1994.
                                                                             19 TexReg 4750; amended to be effective June 30. 1998. 23
                                                                             TexReg 6722.
        The provisions of this Chapter 141 issued
          under Chapter 508, Government Code                                 §141.3. Policy Board Administration

                                                                             (a) The policy board shall determine matters
         Subchapter A. BOARD OF PARDONS                                      that affect all board members.
                            AND PAROLES

                                                                             (b) The policy board shall:
        §141.1. Presiding Officer (Chair)                          and
        Policy Board                                                         (1) adopt rules which govern the decision
                                                                             making processes of the board;
        (a) The presiding officer (chair) is
        designated by the governor and serves in                             (2) establish work hours and caseloads for
        that capacityat the pleasure of the governor.                        members ofthe board and assign additional
        The chair acts as spokesperson for the board.                        duties, as necessary, to members of the
m                                                                            policy board;
        (b) Six members ofthe board shall serve as
        the policy board of the Board of Pardons and                         (3) develop policies to ensure board
        Paroles. The governor designates the policy                          members implement the updated parole
        board. The term of a memberof the policy                             guidelines and assign precedential valueto
        board is six years, to be served concurrently                        previous decisions of the board relating to
        with the member's term on the board. The                             the granting of parole and the revocation of
        chair of the board shall serve as presiding                          parole or mandatory supervision;
        officer of the policy board.
                                                                             (4) require members of the board to file
        (c) Policy board members shall administer                            activity reports regarding release decisions
        other matters as required by the chair.                              made by members of the board, workload,
        The provisions of this§141.1 adopted to be effective July I, 1994.
                                                                             hours worked, and implementation of parole
        19 TexReg 4750; amended to be effective June 30. 1998. 23            guidelines;
        TexReg 6722; amended to be effective September 26. 2002. 27
        TexReg8963.
                                                                             (5) report annually on all board activities
        §141.2. Policy Board Quorum                                          and parole release decisions to the governor
                                                                             and the legislature.
        The transaction of business before the policy                        The provisions ofthis §141.3 adopted to be effective July I. 1994.
        board requires a quorum of the policy board                          19 TexReg 47S0; amended to be effective June 30. 1998. 23
        anddecisions require a majority of the                               TexReg 6722; amended to be effective June II. 2002. 27 TexReg
                                                                             4990.
        quorum. Fourmembers of the policy board
        constitute a quorum.




                                                                                               tr.
    terms and conditions of release (See              grantee from payment of all or a portion of a
    Contract of Release).                             fine or canceling a forfeiture of a bond.
    (32) Parole officer—A person duly                 (41) Reprieve-A temporary release from
    appointed by the director of the TDCJ-            the terms of an imposed sentence.
    Parole Division and assigned the duty of
    supervising administrative releasees.             (42) Restoration of rights ofcitizenship-A
                                                      pardon limited to the restoration of the right
    (33) Parole panel-A three member decision         to vote, which in turn restores any other civil
    making body authorized to act in                  rights conditioned upon the right to vote.
    administrative release matters.
                                                      (43) Revocation-The cancellation of parole,
    (34) Parolee—A person released from               mandatory supervision, or of a conditional
    prison on parole (see definition of parole set    act of executive clemency which subjects
    forth in this section). A parolee is also an      the administrative releasee or grantee of the
    administrative releasee (see definition of        act of executive clemency to immediate
    "administrative releasee" set forth in this       incarceration or, in the instance of reprieve
    section).                                         of a fine, to immediate payment of the fine.
    (35) Party-Each person or agency named            (44) RMS-Mandatory supervision vote to
    or admitted as a party.                           release to mandatory supervision when
                                                      TDCJ determines that the prisoner has
3   (36) Policy Board-Six members of the              reached a mandatory supervision date.
    board appointed by the governor as an
    additional duty ofoffice, who vote on policy      (45) Serve-All (SA)-A decision by the
    matters affecting the entire board.               board or board panel to deny parole and to
                                                      not release the inmate until serve-all date.
    (37) Preliminary hearing-Hearing at which
    is determined whether probable cause exists       (46) Serve-All Date-The projected release
    to support an allegation of a parole violation,   date or minimum expiration date as
    pending a revocation hearing.                     determined by the Texas Department of
                                                      Criminal Justice.
    (38) Pre-parole transfer-The transfer of an
    eligible prisoner, as defined in Texas Civil      (47) Statutory references-See the definition
    Statutes, Article 6166-4, to a community          of "constitutional and statutory references"
    residential facility, as defined in Texas Civil   set forth in this section.
    Statutes, Article 6616-4.
                                                      (48) Trial officials-The present sheriff,
    (39) Release plan-Proposed community              prosecuting attorney, and judge in the
    and place of residence and proposed               county and court of offense, conviction and
    employment or proposed provision for              release.
    maintenance and care of the releasee.
                                                      (49) Victim-A person who is a victim of
    (40) Remission of fine or forfeiture-An act       sexual assault, kidnapping, aggravated
)   ofclemency by the governor releasing the          robbery, or felony harassment or who has
                                                      suffered bodily injury or death as a result of


                                                                    EL
                                 TEX,. DEPARTMENT OF CRIMINAL JUS                             JE
                                                    PAROLE DIVISION
                                            SISP / EM INSTRUCTION SHEET

 Offender's Name: JOHNSON, EDDIE D                                TDCJ/SID #: 364033 / 01607144
 TDCJ Unit: HUNTSVILLE                                            Institutional Parole Officer:           II )s CC /L
 Transmitter#: A09190                                             Date/Time Attached: 01/16/2004/ j (J, J>^>/t
 Monitor Type: SISP
 As part ofyour special condition SISP (Super-Intensive Supervision Program) /"T" (Electronic Monitoring), the following
 rules apply:

  I.      IF YOU ARE BEING RELEASED TO A PRIVATE RESIDENCE:
          1. Report to your private residential plan directly, immediately and without delay.
          2. Amonitoring device has been installed in your residence and atransmitter strapped at the ankle. These
             monitoring devices will monitor your activity and report violations to your Parole officer.
          3. DO NOT tamper in any way with the transmitter strapped at the ankle or the monitor in your residence.
          4. DO NOT unplug orrelocate the monitor that has been placed in your residence.
           5. DO NOT place anything ontopofthe monitor.
           6. DO NOT pick up the telephone until after the second ring.
           7.   DO NOT use the telephone:
                    a. When the green indicator light is on orblinking (wait 10 min. after it stops).
                 b. Ifthere is a beeping noise coming from the monitor.
           8. DO NOT leave thetelephone inan "offhook" position when notin use.
           9. Ifyou are on the telephone and anoise (dull click or beep) is heard over the line, you must hang up for 10
                minutes.
           10. DO NOT leave theresidence for any reason prior tohaving your initial appointment with your Parole OfBcer.

/ D.       IF YOU ARE BEING RELEASED TO ACOMMUNITY RESIDENTIAL FACILITY:
           1. Travel to and report directly, immediately and without delay to the designated facility. The facility and your
                Parole Officer have been notified of yourrelease time and will be monitoring yourarrival time.
           2. This monitoring device will monitor your activity and report violations to your Parole Officer.
           3. DO NOT tamper inany way with the transmitter strapped atthe ankle.
           4. DO NOT leave the facility for any reason prior tohaving your initial appointment with your Parole Officer.
  Ifiilly understand that violations will be reported to my parole officer and may result in an issuance ofawarrant and/or
  revocation of my release.

                                                                                             01/16/2004
                                                                                                  Date


                                                                                             01/16/2004
                                                                                                  Date




   Distribution:    Original - District Office File
                    Copy- provided to offender
                    Copy - Provided to BPPthe Austin




                                                     EXHIBIT A, PAGE 2
                                                                                                                   TDCJ-PD

                                                         tsde nf ©Bxas
                                                    Texas Department of Criminal Justice
                                                        Pardons and Parole Division
                                              Certificate of       Handatory Supervision


 Date of issuance!    12/11/2003


 Name                                                                                TDCJ   #                     SID   #
 JOHNSON,EDDIE        DON                                                            00364033                     01607144

 Legal county of residence                   Approved county of release
 HARRIS                                      HARRIS

 Location:          Unit    KN,   TDCJ-ID

Cause#:         3755S7                      375536



 The Toxas Departasnt of Crlalnal Justice Institutional Division CTDCJ-ID) of the State of Texas has dotarained that said offender is ollolblo
 for Handatory Supervision under the provisions of Chapter 50ft. Texas 6ov't. Code. THEREFORE, the Toxas Board of Pardons end Paroles CBoard)
 hereby orders that said offender be released undor Mandatory Supervision and shall laaedlately roport to the office indicated below for
 supervision)

REID C0MH. CORR. FACILITY                                       Report immediately & directly to your halfway house CHWHD.
10950 BEAUMONT HWY 90                                           If verifiable transportation delays or other emergency
HOUSTON, TX 77078                                               occurs, contact the HWH immediately. Failure to do so will
C713J675-4426                                                   cancel further gate money and result in the issuance of
                                                                arrest warrant.


 and shall be peraltted to be at liberty in the legal eustady of tho State of Texas but subject to tho orders of tho Board and the Toxas
 Departaent of Crlalnal Justice Parole Division, and under the rules and conditions of Handatory Supervision heroin. The period of Handatory
 Supervision shall be for a period equivalent to the aaxlaua tore for which the offender was sentenced loss calendar tiae actually served on
 the sentonce. The tlao to bo served under Handatory Supervision is also calculated as calendar tlao. Tho certificate) shall becoae effoctlvo
 when eligibility regulreaents for Handatory Supervision under Chapter SOS, Texas Cov't. Code have baon aot or when Handatory Supervision is
 ordered by the Board of     Pardons and Parolos.




STATUTORILY MANDATED CONDITIONS


Unless otherwise provided, I shall reside in the county in which I resided at tho tiae;I coaaitted the offense for which I was sentenced to
tho Institutional Division or tho county of the offonse for which I was sentenced to the Institutional Division if I was not o resident of the
State   of Texes.

I shall demonstrate an oducational skill level that is equal to or grootor then tho average skill level of students who have coapleted the
sixth grade in a public school in the State of Toxas.
I shall subalt to testing for alcohol or controlled substances.
I shall not coaaunlcate directly or indirectly with the vlctlaj go to or near tho residence, place of eaployaent. or business of the vlctiej
or go to or near a school, day-cere facility, or siailar facility where a dependent child of the victia is in attendance.
I shall not intentionally or knowingly coaaunlcate dlroctly or indirectly with, nor intentionally or knowingly go near a residence, school,
placo of eaployaent, or business-of the offense for which .I was sentenced to the Institutional Division.
I shall relaburso the State of Texas for the costs of any Post-Secondary Educational Prograas in which I participated in TDCJ.
Upon written InitrucHnn      frni mv «up»rvi«lng nfHr.r,

I shall participate in a drug or alcohol eontinuua of care treataent progrea.
I shall register as a sex offender under Chapter 62, Code of Crlalnal Procedure.
I shall not go in. on or within o distance specified by a parole panel of prealsas where children coaaonly gather, nor shall I supervise or
participate in any Progrea that includes as participants or recipients, persons who are 17 years of age or younger, end I shall attend
psychological counseling as specified by ay supervising officer.
I shall perfera not less than 300 hours of coaaunlty service at a service project designated by a parolo panel.


SPECIAL CONDITIONS

SISP - I shall coaply with Super Intensive Supervision Progrea conditions.




                                                                                                  "Jll—     te.




ISSUED BY ORDER OF THE BOARD OF PARDONS AND PAROLES AT AUSTIN. TEXAS OH THE 11TH DAY OF DECEMBER. 2003.-=^^^/                                                                                                                       Initial
                                                                                                                 Subsequent


         Offender's       Officer's
         Initials         Initials

                                ^/ I shall inform any prospective employer or Temporary Service ofmy criminal history and
                                      my parole ormandator)' supervision status.


Section E:

Comments:




section F:

   __Jiglci-(g JlJ9^s—l^h^o^                          understand and agree to abide bythe above components of Special
     •• (Offender's PrintedName)
Condition "SISP" as imposed or modified by my parole officer and as authorized by a parole panel. I further understand
hat"even if I refuse^to sign this form, these components are still in effect,

         Ynf]"
          Ofiendery$fignature
                                                                                       -IW'/
                                                                                         Date Signed

lection G:

lubmitted bv:


                 Vkttxi^
                Officer's Signature
                                                                                    TEXAS DEPARTMENT OF CRIMINAL JUSTICE PAROLE DIVISION :
* ..                         , TERMS AND CONDITIONS OF ELECTRONIC MONITORING PROGRAM
 Offender's Name: JoK^s^y^ ^i7J~'*/                                                        REID FACILITY
                                             DISCIPLINARY REPORT
                                                    NUMBER OF OFFENSE

                                        _S
                                                       1st 1/ 2nd               1. Date of Offense: *f/j//(?y
                                                       >rd     ith
                                                                                2. Time of Offense: ^g)0>^i
Major:                                    Mi'ior:



5. Place of Incident:
                         -^^            6. Incident:
                                                                           4.TDCJ# 37^7pT^T
                                                                          I 7. Code

                                                                              6-ft*
8. Description of Incident (If more spaces are needed.'continue on back) on the date anc^timelisted
 above in (place)

 Resident Name: Qh^tpj^ £^dc£                                           TDCJ# _J%> Uo3"^
                                                                                                    >&£&£,
  /UCktert.




 13. Resident Notification*
                                                                                 ^L£^22^Z_.;_„
 I have received a copy of the charge(s) alleged against m??
                              *<> t n
                        JWLZ.
 Date and Time Notified                                              Resldatff Signature
                              A
 Notifying Official/ Title:
                               ''"^-L^feex. _..-
 You have the right to appear before a hearing off'.osr 24 hours or more after rersbt of H? notice Yc
 have the right to have an oppcrfcjrfty to be heard, cal! witness and submit a wr-e~ sVtenVW ~Bv
 signing here you give up the right to 24 hour notice and authorize the Hsarina 0*fic*r to ornceec wit
 the hearing.                                                                          w

          c^
                          A COPY OF THIS DISCIPLINARY REPORT
 14. Accused Statement and Attitude:




,«?•. w     *A

                                                                                                   w       \^-j
:-^."'Investigation Section                         '             ~
          Investigation Comments and Conclusions:                                                  -*.vv:\'.i . '



                    ,i   -   ,   -   "


                                                                                       ^•i^?N



 16. Iwish to waive my right to aDisciplinary Hearing:                             Yes /           No



••Resident's Sig'nature"" : "•• ' V"v"1                    .'~ v''u-'»'~ 7$Sfe1!'(L ap1            ' •--          '
                                                                                                                                  -V
17. Resident's Plea:                     Guilty:
                                                                                   Not Guilty:                        *   >• i . ',   *• '




^-Hearin^^                                                                .;.
                                                                                   _ Not Guilty:
Saric{ion{s) Imposed:-, * o.v

                                                                                                                             »




                                                   )                  .        TT              r

                                                                           i
                   ncoi-i
                                         JateJL                                                                T

Resident Signature:
                                                   -^       -/o           £qW          Date:
                                                                          f                             £-.?•(?•

Hearing
    ing Date/Time /                                                                 £2_^
                                                                                Committee Merr^eTTtearing Officer
u*-»    V




                                                    REID FACILITY
                                        DISCIPLINARY REPORT
                                              NUMBER OF OFFENSE

  Case      Manager: p^^lsm^r^                   I St             >nd
                                                                          1/                      1. Date of Offense:.j£/^g/^
 Parole Officer:                                 ».j              ith *
                                                                                                 2. Time of Offense: ^e?0/&
 Major:                              Minor'

   3. Resident Name: ;^A^n,-^2_J^^^           I 4. TDCJ#
   5. Place of Incident:^  6. Incident^J^^ ^' jtc^il
                                                                                                             0- \Es
  8. Description of Incident? If more SDacpTar-'. 77IT"., "^ •;„—r— •*               :
  above In (place) _^>_2. ^                             "6bJed' COntlnue on back> on ^ date aTiduSelitid
  ResidentNamer^J^^^..^^^L___ TDCJ. 1^/fr 3^
        ****** •&? ^            fojSjfyZZ J&jfarr^ .*
                                                                                                                •/        -     .♦   */ —
                                                                                     w.           '     £x
             'deem




  10. Witness Nairt,:L _TIZZZZ~                              ^^fc- O^r^/^ _Z^v^r>
  11. Signature of reportir^Cmployee/ Date/Tim7- vifej?^               --/T/7 -.                                               1
  12. Name and title of reporting o^hypr7f^^                                                                              zL-ge*?*
  13. Resldert Notification:               ^ ^^ ji^^^j^^^^
 :ihave
   hsve receiver;
         receiver: a
                   a ccpy
                     rv.nv of
                           r»f r.,3
                               n..- cha^O;)         dl^;d
                                    o»~...-,.. /..* . . . . against me

       ^3-^/         ^
 Date and Time Notified ~ '                                             -~&'•fife'           /^        -^
                                                                                                       ,'w^N- ,..
                                                                        Kesden: Signature
 Notifying Official/ Title: #/'•;/&,,      ,<>>? -'          -s
 You have the right to appear before a hearinn r.frr-or o *•
 have the right to have an opportSto b*™l£S™Jl£•? "^ ater r6C9,»3t of thls noti»- Y
 signing here you give up bright to'24 houSaliJaXS?^^
 the hearing.
                                                                    V^ '^^ By
                                           dnu csUcn0i ue tne Hearing Officer to proceed wit



                   w.. . t?2SI,?.FJ",S Di3CIPLiNARY REPORT                               "   l        ^ » *^ ?*• t   •••^ >«# r«%
        4' Ac«55«55Swi5aSdSai^




      1S- ,nvestigitio7Tsiclio7;
         Investigation Cedents and Conclusions:



    16' ,W,'Shfowaive^righttoaDiScip,i
   Resident's Signature

   17. Resident's Plea:      Guilty;

   18- Hearing Office, Committee Decision: Guiity /      M
  Sanction(s) lmp0sed:                        '~         Not Gu%:




Hearing Date/ Tim
                                                   Comn^e^Mel^7H earing Officei
                                                              H-
VA •> *s-A VA x U •*A •*-A A. vU A •>-A ^VVVA * ^ ^
**A R^JU-£SI'Fj'Hi JC!49£t3 ~ CHEHt£ft, •JA£QU£i„£N£                                                                                     PO-HOUSTON V'?Q VII
*** '                                                    5 YS N                  I 3 3 A '3 K •• f                        £ F 0 R 11                             Pn       NT   V-
ilfb^G!- IT.! 26D-^bn                                                            UAH:: 0B*ft/04                        !]«{•.:           03»0*P*                 P^OMTY? ?V9
fO:                                         ;Oi?9t3 - CH:£Ml£K,                          JACSUeLTNi:
                                           SR«]?I&lfilC1 PfcRDU Of'FJCfR

                                           2410 HAfllLTCN
                                           L"3r FWiQf
                                           I-KJUS10N, TtXAf* 770040000


                                           ySNT&IX - WftRRAHO"SSLsANCKJOECt.-5IGJ*3
                                           WARRANT..l£:SUANCt.JD[-:CIS3 0NS
                                            PQ WARRANTS SECTION?
                                            AUSTIN




                                                                    TEXAS BEPARTHF.N1 Of t-RIHINAL JUSLTfJ.
                                                                      pa-sou- BivrsroN-yiOLATiDM rfpqrt

  5££U0«N 1: CKNUf.l                                             INFORMS! jON

  N^M^i JdHH-'aiJN^EO^tJi QON                                                                                     iilCJ H'SHSE?.', "364033

 •"j i.O/T;!";'i: 0*40/144 f*tfT; :jC3.?f.-:H->      t»SN? 434 -92 -P090 StXi N RAQI: 3LACK
 HF "! B'-!"• ; YF C'C'iOR' Sfc&'J*-!  HA'R :!"P.r 0-• "!•';' ^"'!'




  •'•••• hj i ^              ;•           . {-V; c >"



        *'."."       .-."•        J-   -,i •>   •. !"•




  r c.                TO       Om--:"(/              .- . 1 /!    .J.,   *.




  i '• r         »-T!>*                "i >J#*N 4          f.• /i XT f: i'- c-                                                   '! h!    »":J '   > '; r.'...   I • '.



                                                                                   •:. DHY:               K]
                                                                                                                                 v   _•


    actr viyy mnito?.im-nuie.:                                                                           tjatf
     •iOH? r.URrf.^f{IJth(Si){           J(A7F.(S;:
    rsstr r c r ion- P.V.U-: (s) s         qa n-:<3 >•
    }'RC:/F£0£;?;Atf AITFNjfAHit-RliLh {$} :                                                                       *!»A'JF^
    C:.V PI.AC£tf£NT*RUUiCS:»;                                                 T}Ar£;'
    LOCK! :
    s..M, PfcOfcRAH Pt.AC:F.rtF.NT-RULJ^(3):*                                                                      IiAItt?)}
    !R;.\Ami!;                                                                               2ATF<3;c
    PR5-V3 0US PRE~RF.'VOCA'ION iJARRANIS ISSitflli

 X [SF FLI'HSLF                               X YiLS                 NO

SECTION Vi Rt'CPMHCNK-P ACTION?;

f'-O.      RFCOHHFNBAriON:

   I SSL*. SUKM&NS
 X ISSUe WARRANT
    COMTJNUl SUPt.RVraCiN-NO FUR7Ki-fc AC1SQN
    CONTINUE SUPERVISION -APPLY ENn£SV£NfrON OF:
    CO,\':3rn«L SUP&RV3SION--AWAIT UiH.:lO£.T; JC»N OF CRJWWU tmR&i
    CGN"*"IN'»>: SUPERVISION -REQUEST £?? COWX*ITt*jN;•; '; 1 j^ fit                              rUU.'j
         ••i.k r   .->.:> !:."            ."C«; r.> r:-.;i,-. ci.-.t.-..-,-; .-      .-,.-..•>   .-*».^:.; .-. r r -.




            •'ic-       ;.•;*.,>y*»#J
        "i v"; ] ;• |•• i••      f. i; v-r •:•:»r r._ •» .-•:.j.
                                                                                  Ki r.:^\;.>.r.i : r ..->:


                                                                                                                                               5b,
     W\?H\M- $1«PERV3S10#~AWA1T MSPOSITTON OF OHMNftl                                                            r-^»->pf-.~

     O.iHTLHlMZ SUPSfiOlSSON-REQUEST gpp D?NCiriQN•              ^rtVvc;ir{*J Af'l^il^1

     IS3UC SUJ1MON.S
 X If?:-M;i: UA&KAK7                       UA8£AN7#i OF               05 2004           01607144
                                           CO .OF: SI       COIC-:                  CO OF;
     30 KOI IB&ilf [-/ARRANT, CONiTR. WITH UNIT PUPV AMI? 7AKF. AIT£RNA1E
     INTERVENTION AS BEEHEI1 APPROPRIATE
     COW'iINiK L'ARRAfcY IN FFFFCl;
     VMLA7TCN RElWf R£rUfi!*E», FGLUWIJW INFLATION REQUIRED:
CrOHfiFNTS: PRU PUJA ISHE.1: C*N MC-3C/TC1C AT J4?9

VR DAFF/riH?-! Fj/S 13QPM

IK?f,l$IO,N RENICRFB BY; f;ARi.A RAKJRF?                                                                                  BATE.!          Oi   7.00

MSTZZ&STlWi FAROLE OFFICER J. OHFNTFP.
            Of-KlCt: HOFSiON / MSIRjCI PARfH.t. Of MX?.
                       OFFICER'S USER IB'. ..;C!;9F;.3

                       UNjI SUPERVISOR: J.HFNCHACA




                       OFFICE:
                       PAROL* SUPFRi-:Tf»DP'F. UJMTR KR:

Au'fli fi'.^AI   Of'-•;>:.•/- :»j.V




     •I ;=. •

                   •*.•• < .'   •   •>
                                                                  •    :• •'•" J3   ; a .-. i •.. -1 •-..•:•.;
                                                THE STATE OF TEXAS
                                                         WARRANT
                                                      Directing Retaking
                        ADMINISTRATIVELY RELEASED PRISONER*
                                                 (Non-Executive"Clemency)
                 Before Revocation or Rescission ofPresumptive/Tentative Parole Date


TO ANY SHERIFF, ANY PEACE OFFICER, ANY OFFICER OR OTHER PERSON AUTHORIZED BY LAW
TO SERVE CRIMINAL PROCESS OR TO ANY PERSON IN CHARGE OF ANY JAIL, PENITENTIARY OR
OTHER PLACE OF DETENTION:
                                      DOB:                                 TDCJ#: 00364033

GREETING:

WHEREAS,           JOHNSON. FT)DIE DON                      . SID#: 01607144,
was convicted ofafelonyoffense in the State of Texas and ^assenrencedTc.the Texas Department of Criminal)
^JusticerP^CPiyisj^^
AND WHEREAS, said convicted felon was granted aparole or administrative release and remains in the custody
of the Texas Department of Criminal Justice, Parole Division amenable to the orders of the Texas Department of
Criminal Justice, Parole Division and the Board of Pardons and Paroles;
 AND WHEREAS, reliable information has reached the Texas Department of Criminal Justice, Parole Division that
 the administrative releasee has violated the terms, rules, and/or conditions of administrative release, has lapsed or
 is about to lapse into criminal ways or company, or was ineligible for release and is hereby declared afugitive
 from justice;
 NOW THEREFORE, by virtue of the authority vested in the Texas Department of Criminal Justice, Parole
 Division by Texas Government Code Ann. §508.251, it is hereby ordered that said adrninistratrve releasee, be
 arrested detained and housed until such time as he may be placed in the custody ofan agent ofthe Texas
 Department of Criminal Justice, Institutional Division, or until further order of the Texas Department of Criminal
 Justice, Parole Division or the Board of Pardons and Paroles, and for so doing, this shall be your sufficient
 warrant.

 NOT SUBJECT TO BAIL                              TEXAS DEPARTMENT* CRIMINAL JUSTICE
                                                  Parole Division



                                          By:
                                                 P. O. Box 13401, Capitol Station
                                                  Austin, Texas 78711
                                                  Area Code (512) 406-5317
                                                  Warrant No. 08-05-2004-01607144
                                                  J.CHENIER/DPO/HOUSTON 7
                                                  /DPO/
                                                  File
 Date of Issuance: 08-05-2004

 *The term "administrative release" includes parole and mandatory supervision, preparole transfer, work program and premature release.
 BPP-FS-50 (R 1/98)

                                                     EXHIBIT A, PAGE 14
                                                                                                IS.
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE ** PAROLE DIVISION
                                          ADJUSTMENT STATEMENT
Name
SECTION n
A- Employment
   jth of employment:
Length      . .        rJf(\M\
                       ^          jfW^AJ
   2. If unemployed, how long unemployed:
Reason:                                          .
B.   Fies
     1. Supervision fees: Current ( ), Deferred ( ), Arrears ( )
Explanations: &M/M $9 Jll^i\ Pit \XL/XlllU
     2. Restitution fees:   Current ( ), Arrears ( )
Explanations: ^A^tX^
section m
A. Home/Marital
Adjustment: ( ) Satisfactory ( ) Marginal ( ) Unsatisfactory
Explain:
SCtirMtl:                                                  .
Adjustment ( ) Satisfactory ( ) Marginal ( ) Unsatisfactory
Explain:                                                           -
SECTION IV                                                                                     is*/u>n
A. Arrest (s) iince release - Date (s), Charge (s), Disposition (s), and Board action for each ^Vlbnlk ,
B. Other reported violation (s) - ROV date (s), rule (s) alleged, and Board action for each JlfUHUC?
SECTION     V
A. Does the individual meet thecriteria for EM and/or ISF - CA Yes
                                                                                                  faffihi ,
                                                                        ( ) No. Indicate which \>^* ^
B. Proposed plan if offender is continued on supervision:                           .          Wcriftod ftO Not Verified
Residence                                              .               —                     K'              y
i^l^nS;                                                                                      ( )V«iM (Y)NotVerified
                                                                                                      Date
ucx/.-aon   in/os
                             TEXAS DEPARTMENT OF CRIMINAL JUSTi^i
                                                 PAROLE DIVISION


                       RIGHTS OF OFFENDER IN THE REVOCATION PROCESS


      To:       Johnson, Eddie Don                        '                                No: 364033

      It is allegedthat you have violated one or more ofthe rules / conditions ofyour release. Your rights in the revocation
      processare listed below.

      1. You have the right to be personally served with written notice ofthe rules and conditions you are accused of
         violating. That means you have the right to have someone give you written information ofwhat conditions ofrelease
         you are accused ofbreaking.

      2.    You have the right to have a preliminary hearing if you have not been convicted of a new offense. This hearing will
            be held at or near the place ofthe alleged parole or mandatory supervision violation. The purpose ofthe preliminary
            hearing is to determine whether mere is probable cause or reasonable grounds to believe you violated a condition of
            release.                                                                               *

      3. You have the right to have a revocation hearing ifyou are alleged to have committed technical violations or you are
         found guilty in a criminal case. However ifyou received a felony conviction with a term of incarceration in a penal
         institution, you will be allowed only a limited hearing in order to explain why you should not be revoked. You must
         request this mitigation hearing.

      4.    You have the right to a disclosure of evidence against you. That means you can see everything before the hearmg.

      5. You have the right to a state appointed attorney under certain circumstances to be determined by a hearing officer. If
         you qualify for that right, an attorney will be appointed to represent you. If you do not qualify for that right, you may
         hire an attorney to represent you.

      6.    You have the right to be heard in person by telling a hearing officer what happened and to present evidence,
            affidavits, letters and documents in support ofyour position.

      7.    You have the right to confront and cross-examine adverse witnesses by asking questions at the hearing unless the
            hearing officer specifically finds good cause for not allowing you to do so.

      8. You are entitled to be heard on the violations by someone designated by the panel.

      9. Ifyour parole or mandatory supervision is revoked as a result of a hearing, you will receive a written report by the
         hearmg officer which sets forth the evidence relied upon in support ofa finding that you violated one or more
         conditions ofyour parole or mandatory supervision.

      10. Ifrevoked as a result of a hearing, you may have the right to request that the Board of Pardons and Paroles reopen the
          revocation hearing within forty-five (45) days from the date ofthe Board's decision.


            As indicated by my signature below, I affirm that I have been advised of my rights in the revocation process.


            Releasee V fy/)L J{L UJL^~                                                  Date 9/0/Of
            Witness      r-\^^}iyj^ny^^LJ\^y                                            Date




PSV-48 09/03
                                                                                           40/
   C.     WAIVER OF HEARINGS

          1 Ido not want aPRELIMINARY hearing. Iunderstand that the parole officer has no authority to make promises as to
                what will happen ifIdo not have ahearing. Ialso understand that only the Parole Board can decide what punishment
                should be given. Ihave not been coerced into signing this waiver, nor have any promises been made to me in
                exchange forsigning the waiver.
                                                                            DATE
OFFENDER

                                                                            DATE
WITNESS

          2 Ido not want aREVOCATION hearing. Iunderstand that the parole officer has no authority to make promises as to
            what will happen ifIdo not have ahearing. Ialso understand that only the Parole Board can decide what
                punishment should be given. 1have not been coerced into signing this waiver, nor have any promises been made to
                me in exchange forsigning the waiver.
                                                                            DATE.
OFFENDER

                                                                            DATE
WITNESS



    D. HEARING REQUEST/SCHEDULE
          1.         I hereby request that a Preliminary hearing be held.
                                                                            DATE.
OFFENDER

                                                                            DATE
WITNESS


                                Preliminary Hearing Location                          Date and Time of Hearing

          2.          Ihereby request that a Relocation hearing be held.

OFFENDER
                                                                             hate 010/p/
WITNESS



                                Revocation Hearing Location                           Date and Time of Hearing


    E.     SUMMONS
                                                                                               No.               .
               To:

You are hereby ordered and summoned to appear at apreliminary/revocation hearing at the time, dater and-location indicated
above to answer the allegations in Section B, Page 2. Your rights during the hearing process are outlined in Section A, Page 1.
Failure to appear as instructed may result in the issuance ofawarrant for your arrest.

 Date
                                                                   Regional Director, Parole Division


                                       day of.
                                                                                   , 20      by personally delivering a copy ofsame to
 EXECUTED this
 the named addressee.


                                                                    Parole Officer
                                                                    Offender/Johnson, Eddie Don /TDC# 364033
 DIST.:    Central/
           Sup. OfffJ. Chenier/030723005/Houston VII                Attorney/
           Agt. Offf                                                Hearing Off/

                                                                                              Hi
RELEASEE'S NAME: ^^^^Kn^/^." &3L^Lt'gJ ""<3^"
           •AS**


 TDCJ/PIA #: ^£>4lX33                           HEARING DATE :C& jj PSJjYf
NAME                     ADDRESS
                                                            ADVERSE/FRIEgrrKY
                                                                 WITNESS       '

                                                                      (    )
Relationship:
                                ~'^    11—-—^
                         ZC: -T701& PH# Tj^75j±BU
                                                                 >    <    >
Relationship:

                         ZC: ~77<97ff FH# 1&)G7&"/
la^rvindA)                                                            (    )

Relationship:

                         zc= HO 7% phs -il3)6>7S,;'MF24>
^EffanidSuJllBy,                                                      (    )

Relationship:

                           /~770r?B> rB*7&j6&''4f24>
                                                                      (    )

Relationship:

                         zc: 77^5? 8    phs itz&sriWZi,
                                                             (   )    (    )

Relationship:

                         ZC:            PH#


                                                             (   )    (    )

Relationship

                         ZC:            PH#
                                                                                                                             kv
                                                                                                                        ih*<

                              BOARD OF PARDONS AND PAROLES
                                                   Hearing Section

Dp    Elms         Else   sisp
• HB1112           SSB880
Stan Date: 08/05/2004              OTHER


                                   HEARING REPORT PROCESSING SHEET
                                        • PRELIMINARY (3 REVOCATION
NAME: JOHNSON, EDDIE DON                                                  TDCJ#: 00364033    SID#: 01607144
DATE OF HEARING: 08/18/2004                                     BEGIN TIME: 10:07AM     END TIME: 11:20AM
OFFENDER'S LOCATION: HARRIS COUNTY JAIL
OFFENDER S REQUESTED / • WAIVED REVOCATION HEARING
DATE (3 WARRANT / • SUMMONS ISSUED: 08/05/2004                                          EXECUTED: 08/05/2004
RELEASE DATE: 01/16/2004                                        SCHEDULED DISCHARGE DATE: 11/12/2042
ATTORNEY DETERMINATION:                   • APPROVED            (^ DISAPPROVED          • WAIVED         Q RETAINED
OFFENDER'S ADMISSION(S)/                                            FINDINGS:                                H/O     H/S
DENIAL(S) OF ALLEGATION(S)                                                                                   Y N    Y N
•   Admit       Deny       Rule # 9D       FAILURE TO ABIDE BY RULES OF THE COMMUNITY                           •        •
                                           RESIDENTIAL FACILITY, 07/08/04, 07/20/04, 07/21/04,
                                           007/29/04,08/03/04
D   Admit   D   Deny       Rule#                                                                         •      •   •   •
•   Admit   •   Deny       Rule#                                                                         •      •   •   •
D   Admit   •   Deny       Rule#
                                                                                                         •     •    •   •
•   Admit   •   Deny       Rule*
                                                                                                         •     •    •   •
•   Admit   •   Deny       Rule#
                                                                                                         •     •    •   •

RECOMMEND         REVOKE           PTRH       NON-REVOCATION ACTION                                      SAFP       RTSS
F1ELDOFF                            •
HEARING OFF                         •
REVIEWER:              •            •
ADDITIONAL RECOMMENDATIONS:                                              (•     SAFP BED CERTIE

BOARD DISPOSITION:

• REVOKE                                             SlSF^                                       DSAFP
                                                                                                         Z-&H4
• PROCEED TOREVOCATION HEARING (PTRH
D NON-REVOCATION ACTION: PENDING ADJUDICATION OF CHARGES
• NON-REVOCATION ACTION: CONTINUE SUPERVISION
    REAFFIRM ANY EXISTING SPECIAL CONDITIONS OR MODIFY AS NOTED BELOW -


• NON-REVOCATION ACTION: ALLOW TO DISCHARGE
• REFER CASE BACK TO HEARING OFFICER FOR FURTHER DEVELOPMENT OF FACTUAL OR LEGAL
    ISSUES, WITH OR WITHOUT REOPENING THEHEARING, FOR THE FOLLOWING REASONS:


DISPOSITION     DATE:              61jo*> j&^
DIST:   CENTRAL HEARING SECTION                                          OFFENDER/SAME AS ABOVE
        HEARING OFF/ C.D.OFORDILE/HOUSTON I                              ATTORNEY / N/A
        SUPV OFF/J.CHENIER/HOUSTON 7
        AGTOFF/


HS-135 (Revised 09-25-03)                        EXHIBIT A, PAGE 3                               Page 1 of2
                                                                                 *f3.
 INSTRUCTIONS TO PAROLE OFFICER:




 1) The OFFENDER, and the Parole Officer acting as awitness, are to sign this form in the spaces provided below. If
    the OFFENDER refuses to sign the form, place the words "refused to sign" in the OFFENDER'S signature space.
 2) The OFFENDER is to be given acopy ofthis form, as well as the attached Hearing Report.
 3) Parole Supervision/Selection Officers must return a signed copy ofthis form to the Central Office.
 OFFENDER'S MOTION TO REOPEN HEARING

According to Board ofPardons and Paroles Rule # 146.11, an OFFENDER'S Motion to Reopen aHearing must be
made sixty (60) days from the date the Board panel voted to revoke the OFFENDER'S supervision. Such request
should be made only:

 1) forany substantial errorin the revocation process; or

2)   upon newly discovered information.

Address your Motion to Reopen to: BOARD OF PARDONS AND PAROLES,
                                      BOARD ADMINISTRATOR, P.O. BOX 13401,CAPITOL STATION
                                      AUSTIN, TEXAS 78711.


(NOTE: Ifthe Hearing that was held was apreliminary hearing, the OFFENDER'S signature below is simply an
acknowledgment that the Preliminary Hearing Report has been received by the OFFENDER.)
By my signature below, I hereby acknowledge receipt ofthe report concerning the Hearing held in my case.

OFFENDER'S ACKNOWLEDGMENT OF RECEIPT




OFFENDER'S SIGNATURE                                                            DATE




witness                                                                        5XTfT




HS-135 (revised 07-01-04)                                                                                  Page 2of2

                                                                                   H4'
•   -s
                                             Charles Bacarisse
                                            Harris County District Clerk




         March 2, 2005

         EDDIE DON JOHNSON
         #364033 SOUTH TEXAS SANCTIONS FACILITY
         1511 PRESTON AVE.
         HOUSTON, TEXAS 77002

         To Whom It May Concern:

         Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
         copies of the documents indicated below concerning the Post Conviction Writ filed in
         cause number 375537-B in the 185th District Court.


         I I State's Original Answer Filed

         •     Affidavit

         •     Court Order Dated

         I | Respondent's Proposed OrderDesignating Issues and OrderFor Filing Affidavit.

         £                                                                                     J.1 A    *-   K I
,                                                                                    1 CHARLES BACARISSE
                                                                                            District Cterk

                                                                                           MAR 0 1 2005
                                              NO. 375537-B                           ^ - - - ^ i~
                                                                                      By

    EX PARTE                                         §            IN THE 185TH DISTRTCTCOUrT ^'V
                                                     §            OF
    EDDIE DON JOHNSON,
     Applicant                                       §            HARRIS COUNTY, T E X A S
                          RFRPnNnFNTR PROPOSFD FINDINGS OF FACT.
                                nnMHI UfilONft OF I AW, AND ORDER

           The Court has considered the application for writ of habeas corpus, the Respondents

    answer, and official court records in the above-captioned cause. The Court finds that there are no

    controverted, previously unresolved facts material to the legality of the Applicant's confinement
    which require an evidentiary hearing and recommends that the relief requested be denied, or in

    the alternative dismissed, because:

        1. Applicant presents vague and ambiguous claims, which fail to allege sufficient facts to
           establish an alleged harm or a ground for relief. Ex parte Maldonado, 688 S.W.2d 114,

           116 (Tex. Crim. App. 1985);

       2. Applicant merely offers conclusory allegations, which even if sworn to, are not enough to
           warrant habeas relief. Ex parte Empey, 757 S.W.2d 771, 775 (Tex. Crim. App. 1988); Ex

           parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967);

       3. Alternatively, the Texas Court of Criminal Appeals requires "[a]ll persons seeking time
           credit relief in an application filed pursuant to Art. 11.07, § 3, filed in the district clerk's

           office on or after January 1, 2000, must show that a written decision has been obtained,

           or that he is within 180 days of release according to current department records, or must

           allege that he sought resolution of his credit complaint more than 180 days before the
           application was filed." Ex parte Stokes, 15 S.W.3d 532, 533 (Tex. Crim. App. 2000),

           citing Tex. Gov't Code. Ann. § 501.0081 (Vernon Supp. 2003); and




                                                                          4fc.
   4. Alternatively, Applicant failed to establish that he either obtained a written decision from

       the TDCJ time credit review board, is within 180 days of release, or sought relief from

       the TDCJ time credit review board 180 days before filing the application. Therefore, the

       Applicant has not met the statutory predicates for raising a time credit complaint.
       Stokes, 15 S.W.3d at 533, citing TEX. GOV'T CODE. ANN. § 501.0081 (Vernon Supp.

       2003).

       THE CLERK IS ORDERED to prepare a transcript and transmit same to the Court of
Criminal Appeals as provided by Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2003).
The transcript shall include certified copies of the following documents:

       1.       the application for writ of habeas corpus;

       2.       the Respondent's answer;

       3.       the Court's order; and

       4.       the indictment, judgment and sentence, and docket sheets in cause number
                375537 (unless they have been sent to the Texas Court of Criminal Appeals
                pursuant to a post-conviction writ of habeas corpus order).
       THE CLERK is further ORDERED to send a copy of this order to the Applicant.

        By the following signature, the Court adopts the Respondent's Proposed Findings of Fact,

Conclusions of Law, and Order.

                SIGNED this 5            day of fQojp^oJr\                       2005.


                                         JUDGE PRESfQING




                                                                      M7-
****************************** ******'*******************************************
  ***                                              —
** REQUESTOR: RDI3563 - DICKERSON, ROI LETECI SOUTH TEXAS'.ISP                                ***
********************************************************* ******************^^

**                      SYSM         IN BASKET               PRINT                            ***


1ESSAGE ID: 850126ETT          DATE: 03/01/05   TIME: 02:35pm        PRIORITY: 000

'O:          RDI3563 - DICKERSON,      ROI LETECIA
              SR DISTRICT PAROLE OFFICER
              SOUTH TEXAS   ISF
              1511 PRESTON AVE
              HOUSTON, TEXAS 77002




'ROM:        WRNTDEC - wARRANT__ISSUANCE_DECISIONS
             WARRANT_ISSUANCE_DECISIONS
              PD WARRANTS   SECTION
              AUSTIN




IUBJECT:      VR -   JOHNSON



** Sent by Alternate User "CL06999M for ,,WRNTDECn ***

                         TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                           PAROLE DIVISION-VIOLATION REPORT

SECTION I:    GENERAL INFORMATION
SPECIALIZED CASE SISP               SUPERVISION LEVEL SI-4        REPORT DATE:     03-01-2005
NAME: JOHNSON,       EDDIE DON                  TDCJ NUMBER: 364033
CURRENT ADDRESS SOUTH TEXAS I.S.F.              CITY: HOUSTON                STATE:   TEXAS
SID/DPS: 01607144 FBI: 00503315H         SSN:                    SEX: M RACE: BLACK
HEIGHT: 6' 02 WEIGHT 213 EYE COLOR:        BROWN           HAIR COLOR: BLACK
SKIN COMPLEXION: DARK     DOB:                         -   STATE OF BIRTH: TEXAS
SCARS/MARKS/TATTOOS: NONE

INSTANT OFFENSE: MURDER W/DEADLY WEAPON 2 COUNTS
SENTENCE: 60 YEARS        COUNTY OF CONVICTION: HARRIS
RELEASE DATE: 01-16-2004 DISCHARGE DATE: 11-12-2042
COUNTY OF RESIDENCE:      HARRIS
LAST SCHEDULED CONTACT:
02-28-2 005 - PREPARING FOR RELEASE FROM I.S.F.
LAST FACE TO FACE CONTACT WITH OFFENDER (DATE/TYPE):
02-28-05 I.S.F.

SECTION II:    INVESTIGATIVE CONTACTS
1. ATTEMPTED HOME CONTACT DATE: N/A                RESULTS: N/A
2. LOCAL LAW ENFORCEMENT DATE: 08-05-04            RESULTS: CLEAR




                                                                    <3.. DATE OF NCIC/TCIC CHECK: 08-05-04 RESULTS: CLEAR
4^ EMPLOYED Y/N: N
5/CONTACT WITH EMPLOYER DATE:     N/A      RESULTS:   N/A
6. OTHER ATTEMPTS MADE (TYPE/DATE) : N/A

SECTION III: ARREST/CHARGE/ALLEGATION INFORMATION
(IF MORE THAN 4 CHARGES, INCLUDE CLASS/TYPE IN SECTION IV VIOLATION SUMMARY)
CHARGE                      FELONY      MISD     BOND PSTD        BOND AMT
CHARGE                      FELONY      MISD     BOND PSTD        BOND AMT
CHARGE                      FELONY      MISD     BOND PSTD        BOND AMT
CHARGE                      FELONY      MISD     BOND PSTD        BOND AMT
CUSTODY LOCATION (FACILITY NAME)
ADDRESS AND ORI NUMBER (IF OUT OF STATE) :

SECTION IV:     VIOLATION SUMMARY (INCLUDE RULE NUMBERS)
VIOLATION 1 - RULE #80:   FAILURE TO ABIDE BY SPECIAL CONDITION IMPOSED BY
THE BOARD:  SISP MONITORING CASELOAD.   ON 01-16-04, AT THE HUNTSVILLE UNIT
IN HUNTSVILLE, WALKER COUNTY TEXAS.* PAROLE OFFICER EVA J. OLIPHANT READ
AND EXPLAINED THE RULES AND SISP CONDITIONS TO OFFENDER JOHNSON, EDDIE DON
#364033.    OFFENDER SIGNED HIS PAROLE CERTIFICATE STAMPED "SISP".       ON 01-20-04
AT THE BEN REID HWH PAROLE OFFICER J. CHENIER AGAIN READ AND EXPLAINED THE
RULES AND SISP CONDITIONS OF PAROLE TO OFFENDER JOHNSON. AT THAT TIME BOTH
PAROLE OFFICER AND OFFENDER JOHNSON SIGNED COMPONENT SHEETS OF SISP TERMS AND
CONDITIONS. ON 02-28-05, WHILE PREPARING FOR RELEASE OF OFFENDER JOHNSON THIS
OFFICER ATTEMPTED TO READ AND EXPLAIN THE RULES AND CONDITIONS OF PAROLE TO
OFFENDER.  HOWEVER, OFFENDER JOHNSON REFUSED TO SIGN THE SISP TERMS AND
CONDITIONS FORM AND ADAMANTLY REFUSED TO WEAR THE MONITOR THEREBY VIOLATING
HIS   PAROLE.




OFFENDER VERSION:




                                                            H«.
 SESTETS         M&S^^™'™"?*            ™E ^TRONIC MONITOR
 THE BEN REID HWH. HE^EqS^o're^ To'tD^-ID0^ ^ WILL "* ™ M



 PREVIOUS INTERVENTIONS
     COMPLIANCE COUNSELING-RULE(S)•          DATE(S):
     REPRIMAND-RULE(S):         DATE(S)•
     CASE CONFERENCE-RULE(S):          DATE(S)•
     INCREASED CONTACTS:
                                                          DATE(S)
     INCREASED SUPERVISION LEVEL-RULE(S)•                 DATE(S)
     ACTIVITY MONITORING-RULE (S) :          * DATE (S)
     HOME CURFEW-RULE(S):          DATE(S)•
     RESTRICTION-RULE(S):           DATE(S)    ♦
     DRC/PROGRAM ATTENDANCE-RULE(S):               DATE(S)
     ISF PLACEMENT-RULE(S):           'DATE(S)•
     LOCKDOWN-RULE(S):         DATE(S)•
     INCREASED ALCOHOL TESTING-RULE (S) .-            DATE(S):
     E.M. PROGRAM PLACEMENT-RULE(S):               DATE(S)
     TREATMENT PROGRAMMING PLACEMENT               DATE(S)
     UA FREQUENCY INCREASED-RULE(S):               DATE(S)
     BPP IMPOSED CONDITIONS-RULE(S):               DATE(S)
     PREVIOUS PRE-REVOCATION WARRANTS ISSUED-
 X ISF ELIGIBLE      X YES     NO CURRENTLY IN ISF
SECTION V: RECOMMENDED ACTIONS

P.O. RECOMMENDATION:

     ISSUE SUMMONS
 X   ISSUE WARRANT
     CONTINUE SUPERVISION-NO FURTHER ACTION
     CONTINUE SUPERVISION-APPLY INTERVENTION OF-
     CONTINUE SUPERVISION-AWAIT DISPOSITION OF CRIMINAL CHARGE
     CONTINUE SUPERVISION-REQUEST BPP CONDITION (S):
COMMENTS:



CERTIFICATIONS:



      to»»o    -r             ' ^^ mVE BEEN so EMPLOYED FOR         65   MONTHS ANT)/OR
tt re™' X SWEAR 0R AFFIRM THAT I HAVE READ THE ABOVE REPORT 1^
IT IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE INFORMATION AND^ELIEF.



                                                              So,
SP^0. SIGNATURE: ROI LETECIA DICKERSON                                       DATE: 03     01   2005

U.    S.   RECOMMENDATION:


      ISSUE SUMMONS
      ISSUE WARRANT
      CONTINUE SUPERVISION-NO FURTHER ACTION
      CONTINUE SUPERVISION-APPLY INTERVENTION OF:
      CONTINUE SUPERVISION-AWAIT DISPOSITION OF CRIMINAL CHARGE
      CONTINUE SUPERVISION-REQUEST BPP CONDITION(S):

COMMENTS:




U.    S.   SIGNATURE:                                                        DATE

 P.   S.   DECISION IF APPLICABLE:

      ISSUE SUMMONS
  X   ISSUE WARRANT
      CONTINUE SUPERVISION-NO FURTHER ACTION
      CONTINUE SUPERVISION-APPLY INTERVENTION OF:
      CONTINUE SUPERVISION-AWAIT DISPOSITION OF CRIMINAL •CHARGE
      CONTINUE SUPERVISION-REQUEST BPP CONDITION(S):

 COMMENTS:




 P. S. SIGNATURE: JUDY JOHNSON                                               DATE:   03   01   2005

 SECION VI:      PAROLE DIVISION ACTION

      ISSUE SUMMONS
  X ISSUE WARRANT            WARRANT*:    03   01   2005     01607144
                             CODE:   SI    CODE:           CODE:
      DO NOT ISSUE WARRANT, CONFER WITH UNIT SUPV AND TAKE ALTERNATE
      INTERVENTION AS DEEMED APPROPRIATE.
      CONTINUE WARRANT IN EFFECT:
      VIOLATION REPORT RETURNED, FOLLOWING INFORMATION REQUIRED:

COMMENTS:      REC 1146 PUB NCIC 1204 MS




DECISION RENDERED BY: MORGANA SUMMERS                                        DATE:   03   01   2005

DISTRIBUTION: PAROLE OFFICER: ROI DICKERSON
                   OFFICE:    SOUTH TEXAS ISF




                                                                        *t
               OFFICER'S USER ID:    ROI3563

               UNIT SUPERVISOR:
               OFFICE:
               UNIT SUPERVISOR'S USER ID:

                PAROLE SUPERVISOR:   JUDY JOHNSON
               OFFICE:   CENTRAL
                PAROLE SUPERVISOR'S USER ID:   JJ04924

ADDITIONAL DISTRIBUTION:    CENTRALVR



FILE


lent   to:   WRNT1                    WARRANT_TRACKING            (to)
             JJ04924                  JOHNSON, JUDITH A.          (to)
             RDI3563                  DICKERSON, ROI LETECIA      (to)




                                                           67.<
J


                                                THE STATE OF TEXAS
                                                       WARRANT
                                                    Directing Retaking
                              ADMINISTRATIVELY RELEASED PRISONER*
                                                (Non-Executive Clemency)
                       Before Revocation or Rescission ofPresumptive/Tentative Parole Date


        OTHER PLACE OF DETENTION:                                                                  ™«nmTURl OR
                                    DOB:                           TDCJ#: 00364033
        GREETING:

       WHEREAS, JOHNSON Fnnn, n™                      w _Jmm^
       Ztt^^&JE^ZZ""Wfc*~°~*Criminal
       Crunmal Justice, Paro.e Division and toSjJSpST^Sta;10"*"*"*to TeXas **«£*
      ^S^S6nafS^eT1™,
      js about to lapse into criminal ways oTc^aTort**6£? T"" «•***»*"
                                                       bmSSS^? °fQtato"*—•"lease,
                                                                             P-lehasDivisiont
                                                                                     uE?«^   hat
      h"™»~
      from justice;                        "V«"y, or was ineligible for release and is hereby declared afug;phve


     nested, detained and housed until suchthneashemav£ n^ h?"£Bd ** "" adrninistrative releasee be
     Department ofCriminal Justice, InsunTtio^olvaoforiSfSl^ST^u*" a8ent of«* Te™
     W. Parole Division or the Board ofPardons SttXStTXgttStSESST"
     NOT SUBJECT TO BAIL                  TEXAS DEPAR
                                          Parole Division             >OF CRJMWAL JUSTICE


                                   By:
                                         r. U. Box 13401, Capitol Station
                                         Austin, Texas 78711
                                         ^rea Code (512) 406-5317
                                         Warrant No. 03-01-2005-01607144
                                         R.DICKERSON/DPO/CENTRAL
                                         /DPO/CENTRAL
                                         File
    Date of Issuance: 03-01-2005



                                          EXHIBIT A, PAGE 26
                                                                                    53 -
                                 TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                                    PAROLE DIVISION


                         RIGHTS OF OFFENDER IN THE REVOCATION PROCESS

A. To: JOHNSON, EDDIE DON                                                                    No: 364033

  It is alleged that you have violatedone or moreof the rules / conditions of your release. Your rights in the revocation process
  are listed below.


  1.       You have the right to be personally served with written noticeof the rules and conditions you are accusedof violating.
           That means you have the right to have someone give you written information of what conditions of release you are
           accused of breaking.

  2.       You have the right to have a preliminary hearing if you have not been convicted of a new offense. This hearing will
           be held at or near the place of the alleged parole or mandatory supervision violation. The purpose of the preliminary
           hearing is to determine whether there is probable cause or reasonable grounds to believe you violated a condition of
           release.


  3.       You have the right to have a revocation hearing if you are alleged to have committed technical violations or you are
           found guilty in a criminal case. However if you receive a felony conviction with a term of incarceration in a penal
           institution, you will be allowed only a limited hearing in order to explain why you should not be revoked. You must
           request this mitigation hearing.

  4.       You have the right to a disclosure of evidence against you. That means you can see everything before the hearing. •

  5.       You have the right to a state appointed attorney under certain circumstances to be determined by a hearmg officer. If
           you qualify for that right, an attorney will be appointed to representyou. If you do not qualify for that right, you may
           hire an attorney to represent you.

  6.       You have the right to be heard in person by telling a hearingofficer what happened and to present evidence, affidavits,
           letters and documents in support of your position.

  7.       You have the right to confront and cross-examine adverse witnesses by asking questions at the hearing unless the
           hearing officerspecifically finds good causefor not allowing you to do so.

   8.      You are entitled to be heard on the violations by someone designated by the panel.

  9.       If yourparoleor mandatory supervision is revokedas a resultof a hearing, you will receive a written report by the
           hearing officerwhichsets forth the evidence relied upon in support of a finding that you violated one or more
           conditionsof your parole or mandatorysupervision.

   10.     If revoked as a result of a hearing, you may have the right to request that the Board of Pardons and Paroles reopen the
           revocation hearingwithin sixty (60) days from the date of the Board's decision.


           As indicated by my signature below, I affirm that I have been advised of my rights in the revocation process.


                                                 -ho s^inn                                            d5fc?-/0S
                                                V14®D                              Date 03 /ca./o5

   PSV-48 (REV 9/03)                                EXHIBIT A, PAGE 22 ,3hq                                          page i 0f3
                                                                                                J4,
C.   WAIVER OF HEARINGS

     1. I do not want a PRELIMINARY hearing. I understand that the parole officer has no authority to make promises as to
        what will happen ifI do not have a hearing. I also understand that only the Parole Board can decide what punishment
        should begiven. I have not been coerced into signing this waiver, nor have any promises been made tome in exchange
           for signing the waiver.

     Releasee                                                                            Date

     Witness .                            :                                              Date

     2. I do not want a REVOCATION hearing. I understand that the parole officer has noauthority tomake promises as to what
        will happen ifI do not have ahearing. I also understand that only the Parole Board can decide what punishment should be
        given. I have not been coerced into signing this waiver, nor have any promises been made tome inexchange for signing
           the waiver.


     Releasee             \                                                              Date

     Witness                                                                             Date
D. HEARING REQUEST/SCHEDULE
     1. I herebyrequest mat a Preliminary hearingbe held.

     Releasee.                                                               ._          Date

     Witness                                                                             Date


                  Preliminary Hearing Location                                             DateandTime of Hearing
     2. I herebyrequest that a Revocationhearingbe held

     Releasee                             ~fo &QS)                                       Date         03/09-/^
                                                                                          Date Q3[/CXL JOS'
                                                 '57/ PpWfhTOj
                                                                                                           03
                                                                                           Date and Time ofHearing
                                                                                                                        }k>ji
                                                                                                                         p& fas

E.   SUMMONS

     To:                                                                                  No
     You arehereby ordered andsummoned to appear at a preliminary/revocation hearing at the time, dateandlocation indicated
     above to answer theallegations in Section B, Page 2. Your rights during thehearing process areoutlined in Section A, Page 1.
     Failure to appear as instructed mayresult in theissuance of a warrant for yourarrest.


     Date                                                   Regional Director, ParoleDivision

     EXECUTED this              day of                            _, 20           bypersonally delivering a copy ofsame to the named
     addressee.



                                                            Parole Officer
     DIST:      CENTRAL HEARING SECTION                                           RELEASEE/JOHNSON. EDDIE D. # 364033
                 HEARING OFF/                                      ^              ATTORNEY/
                 SUPV OFF/ROl L. DICKERSON / 03-12-23736 / GALVESTON DPO
     PSV-48 (REV 9/03)                                                                    ^                             Page 3of3

                                                                                                        ST.
                               South Texas Intermediate Sanction Facility
                                          1511 Preston Ave, Houston Texas77002




     Memo
     To:            Offender   :AJJI/U,U. frldli Pom,: fl/l/ |0
     From:         Visitation Officer

    Subject:       Denied yisi

    Date:




    ^sssasa^diFim^w^^'

    Check one:


       Not on approved visitation list.

    —Inappropriate Identification (ID or Driver License did not match information on list)
       Inappropriate attire

    __Inappropriate conduct

       tyted on relationship

       otherlffin:•*"&*. HJ> (klJ Lirfj IAMit ^l/Ml/l


#


                                                                                 St.
                            m__\y_        ^iginal                                          j     Supplemental

CLIENT:       fc|#k 1W &)Ju*?frr                    FIA/TDCJ#: 3bH033                SJJ).#:         06} 07IHH
ATTORNEY INFORMATION:


(filR^lS.            FLRSTNAME                      MIDDLE                             LASTNAME            "~~~T"   SUFFIX
TEXAS BAR NO.           <2W JWZ~                                  ADDRESS W                                   TX\ c                                   PHONE #:                                          '
                 CITY                             STATE                        ZIP

 I HEREBY SWEAR AND AFFIRM THAT THE ABOVE INFORMATION IS TRUE AND CORRECT, AND
 FURTHERMORE, I HEREBY AGREE TO IMMEDIATELY SUPPLEMENT THIS AFFIDAVIT IFANYOFTHE
 STATEMENTS MADE HEREIN ARE AFFECTED BY A CHANGE IN FEE AGREEMENT, OR ARRANGEMENT, OR
 FACTUAL CONDITIONS.                                                                                 V)
 PRINTED OR TYPED NAME                   U<4c        irQTPfb*              SIGNATURE ^ T
 SWORN TO AND SIJRSCRTBED BEFORE ME. THE UNDERSIGNED AUTHORITY. UNDER PENALTY OF PERJURY.
 ON THIS THE          /£>     DAY OF /4&72.C>4                           BOARD OF PARDONS AND PAROLES
                                                    Hearing Section
                       • PRELIMINARY                     REVOCATION HEARING REPORT

                                                                               DATE: 03/16/2005
  I.     IDENTIFICATION:

  NAME:JOHNSON.EDDIF DON
                                                                               TDCJ#: 00364033
 HOME ADDRESS: SOUTH TEXAS TSF
 CITY:HOUSTON                              COUNTY:HARRIS                          TX      ZLP CODE: 77002

         The purpose oftiae Hearing was to determine ifadequate grounds exist to find that the above named offender
         violated the conditions ofrelease as per the attached charging instrument and the hearing report processing
         sheet that is affixed to the front ofthis report.                                                      5
         A. The following were Hearing Participants:

               NAME                                            ADDRESS                             TITLE/POSITION
 JOHNSON, EDDIE DON                        Same as above                                         OFFENDER
 PRESFKE,JOSEPH WADE                       111 W.15,M STREET                                     ATTORNEY
                                           HOUSTON, TEXAS                                            13 Appointed
                                           77008
                                                                                                     • Retained
                                          Phone:(832)618-1800                                        • Pro bono
 DICKERSON, ROI                           SOURH TEXAS ISF
                                                                                                 PAROLE OFFICER
                                          1511 PRESTON AVENUE
                                                                                                     13 Supervising
                                          HOUSTON, TEXAS 77002
                                          Phone: (713) 222-6901                                      D Agent
 OFORDILE,CHIAZOR D.                      4949 WEST 34'" STREET, A-3                             HEARING OFFICER
                                          HOUSTON, TEXAS 77092
                                          Phone:(713)681-4828

        B. Listing of Witnesses/ Observers:

                                                                                                         WITNESS
                  NAME                                  TITLE/POSITION/RELATIONSTTTP                Adverse / Friendly
                                                                                                    ~n              n
                                                                                                     rr             IT
                                                                                                     IT             •
                                                                                                     rr             •
                                                                                                     rr             D




HS-104(R 07-01-04)
                                                                                                        Page 1 of4
                                               EXHIBIT A, PAGE 18
                                                                                        $•8*
       TO AU WHOM THESE PRESENTS SH^Z
                                 ™uj.LOME:
                                           """****"°F*****
                                             Dps#. .01607144
                                            TDCJ*     364033

      WHER£AS -SDo^muomso^




 By
 BooTJoS^M^^^                       J«•.*« 1340,
                                    Au         Dp   (3 ms
         (3sc sisp OTHER
                                                                                    Start Date: Vwos
                                                                                    UHBinr*gTsB880

                                    BOARD OF PARDONS AND PAROLES
                                                Hearing Section
                                     HEARfNn pppqrt pnnn,^,
       NAME- JOHNSONFnnrF Pm
       TDO *: 0036^3 SSUtJnioTlM
       RELEASE DATE: ^iSS^1^                          TTMv £f£^G DATE: °3/I6/2005
       DISCHARGE DAtW^^^

                                         APPROVEDmm»~
                                                   DDISAPPROVED            QWAIVED
                                                                           UWAIVED          n.
                                                                                            QRETAINED
                                                                                              H/O      H/S

                                            IFAILURE ^OCO^^^^^~=-
        Admit       Deny    Rule*
                                            [02/28/20o1£LECTR0NIC MONITORING DEVICE,
                                            RECOMrVTENDATfOMC
                              REVOKE PTRH
                                                     NON.REVnrATi^ irTfnN
                                                                                                      SAFP




    ADDITIONAL RECOi
                                                             (D SAFP BED CERTIFICATION ATTACHED)
   0REVOKE            i ,cj —r              n
   DPROCEED TO REVOCATION HEARING                         Texas Department of Criminal Justice                                     OFFICE USE ONLY

                                                                                         Grievance #:
                       ^                          OFFENDER
                     STEP 1                    GRIEVANCE FORM                            Date Received:


                                                                                         Date Due:


                                                                                         Grievance Code:

Offender Name: JoHMiqOtd.EDDIfc hott                       TDCJ # 3kHOtt                 Investigator ID #:
Unit: LVAPAUfl U                  Housing Assignment:        X IOZ.B                     Extension Date:

Unit where incident occurred: WALLS        ClASSlPigffnpM amp RECORDS                    Date Retd to Offender:




You must try to resolve your problem with a staff member before you submit a formal complaint The only exception is when
appealing the results of a disciplinary hearing.
Who did you talk to(name, title)? D^KtttraSTCpaXME: gHSTQ^S ft&tlgXfrfrrtre,     When? HW-04^^ \o-n-bS"
What was their response? TMfc MfcCCESftMH/ (teqoEST KtCTHTHE BUREAU OF PfttSPd 1-Uttg REEr* grt-EIV
What action was taken? MAft KoT QpSTLFSflfr ftK^ RESPONSE fVT MP CT^frgJ 7 ft 2005
State your grievance in the space provided. Please state who, what, when, where and disciplinary case number if appropriate.
        THE TBlft3 TNEPftgTlteEtt- QC CJRX^SKrH- Tv\^\Ce~XHS\XTuYIbrtAL torTSIfcd XS XN\PR&P£gtVf
hBWltt<2 SIP MO. OikoimM 'T>D.c.3rX,n, RP*31Ud53 oPPENPEE JoUfEtod, Enmg OoM td MAttPftmRy
S&m*iexRG. CfttEKPftR Txnte aeemep puis (\cc.oibo"nMM T.Dt:r-Xfc>.r4o.^o33 oPFEHpeE Jtmt^rijEJ^XE ppm via^ huETo Be

(taftrrftsB Was issued ffl RfiP TUereBI fAy&Es ftEPR^flrepU op XhADXMtouftL^ ftifettre. BS ft Pocto/
gErgQftcTTA[£Ly ftPPLXED TD THE frUJUfcftSfc.
        OFFfcdPEfc :TOtttiSONft EDDIE hOM *&HD
tepjrtPTM By r,n.c^s,n aapmnBzL Zfi,/?^ fir that ixmc the televant pttat/jtb Pjduweo

      A PUSOU/H, MA*/ UPTT BE ULZASZD TD toAkHUTOM SUPzMXSZOl/ XF TH£ PArsCA/ePL X<=>
9MHJ1M& A ^TE^fPE Fo/L OJL tiAS P/£E£LE>USU/ bEEfiJ //t/2£T6D Of fnUKDEZ M.6Z PeJ/AL t^oTiE.
      TFT THE. TXME O&tHQEL CjOMfilZTTeO THE hPPtPJSE TUB UA$> WCPLOBO PlrAFfrnSTL)/,
AT THAT TTME A CotJUTETZO// foil Tfl£ PPF&JSZ £et/DE&E£> T//£ P/EZSOP/&E tt/eEZGJZBLE PoPl
te/PAS6 OPP MAA/P1ATD/H/ ^UPEJLOXStQp/.
        T//& PteVOPAttafiJ JMUDLE A ti£\Ll PJZLMIklAL PfidyVTIOA/ APTEfl T/tC P)Ff£NDEX
Have: teiiuzp z/fe, Va?^ zi dak            .
         OPFto/nzBS PlifiXf&t-t-N Fofi toMDAwiLij SyPF£\tLSZ)A/ ££L£/is/r xs nP7BL*>injfin FM the:
$TATtJT£ XAJ FZCfttn- AFT THE TZM£ OP /i%<> CU/ULetJT 0Ff£AP6E. T/P/TT STATUTE Pltif/jZ/l£<> THAT
THf f™/i>T.c°rmus Re FiJuMr/bsTtA oa/ the Pumez/t lxst p>p xa/beiatr/jt opposes AePbee
M27 Front (Revised 9-1-2001)      YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                         (OVER)

                                                                                           GST18 2005
TT fl£klf)£P- THE Pimmr O.OA/(JZCTXE)/J B/XPXFLE FoPL frAM/MM WOLfcSOpl*

\AllW AM X HEftL- 7 te/Pffrl-ti T?» ME. TT l4K\/_ TC ^is A r?_ASoN .




                                                                                               OCT 18 2005


Action Requested to resolve your Complaint.
                                                           £_____ Up/OGA. \ietLTBF> 3HT ______ X f (&) 2.
    MftT   1(ST LE6TSLATURfc                   CUfXPTEV, lftT WB XS5S- IVQicLfc _T .                                   SeC_Q** S.^t


hm ftaavsc               Sec 8 CO             i^d       Sec ^5 ftw>              ££r xg.
                                                                  I
Offender Signature: S&J6EIL: f/fxup_> JjMviUl
                                         ^
                                                                                      OCT 18 2005                       Date:     /• /7»fl5"

Grievance Response:




Signature Authority:                                                                                                                    Date:
If you arc dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response. Statethe
reason forappealon die Step 2 Form.

Returned because:        *Resubmit this form when corrections are made.                                                         OFFICE USE ONL
•     1. Grievable time period has expired.                                                                     Initial Submission

•     2. Submissionin excess of 1 every 7 days.*                                                                Grievance #: Q> nJUvJ^V; Jv_H<
_    3. Originals not submitted. *                                                                              Screening Criteria Used:
_| 4. Inappropriate/Excessive attachments. *                                                                    Date Reed from Offe _                        05^
_    5. No documented attempt at informal resolution.*                                                          Date Returned to Offfajn] 8 lU'o"J
[~1 6. No requested relief is stated.*                                                                          2odSubmission                     UGI Initials:

I~l 7. Malicious use of vulgar, indecent, or physically threatening language.                                   Grievance tf:

     8. The issue presented is not grievable.                                                                   Screening Criteria Used: _
                                                                                                                Date Reed from Offender:
     9. Vacant - discontinued 9-1-00
                                                                                                                Date Returned to Offender:
r~l 10. Illegible/Incomprehensible. *
                                                                                                                3rd Submission                    UGI Initials:
M 11. Inappropriate.

UGI Signature:
1-127 Back (Revi
                                                  __j_ 1___^g                                                   Grievance ft:

                                                                                                                Screening Criteria Used: _
                                                                                                                Date Reed from Offender:

                                                                                                                Date Relumed to Offender
                     F      l       l
                       CHARL2S 2ACARISSE
                            !>fc>:r;ci   Clerk


                           NOV 2 8 2006 NO. 37553 -C
   EX PARTE              Harm dcfciill. Texas
                                ^AQ/JI|                 §     In the 185th District Court
   __^                                     1 Deputy     §
   EDDIE DON JOHNSON                                    l§    of
                                                        §
                                                        §     Harris County, Texas
                                  AFFIDAVIT Of g \ jxfjw t>icki?i i
  STATE OF TEXAS                   )                         Ynf KFf T
   COUNTY OF TRAVIS                )

         BEFORE ME, the undesigned, aNotary Public in and for the State ofTexas, on this day
  personal appeared Sandy Pickeil, who, after being duly sworn, deposes as follows-
         My name is Sandy Picke,,. Iam over eighteen years of age, of sound mind; capable of
 mak.ng thls affidavit; and personal.y acquainted with the facts herein stated. Iam employed as
   "       ^         ^^ "* Rele- Proce^ ^tion ofthe Texas Department ofCriminal
 Justice - Parole Division ("Parole Division").
        Ialso am the deputy custodian ofrecords for the Parole Division. Attached hereto and
mcorporated by reference, as Exhibit Aare twenty-six pages of the Parole Division Wd
(Record )about Eddie Don Johnson ("Johnson"), TDCJ #364033, which are kept by the Parole
D,v,s,on in the regu.ar course ofits business, and it was the regular course ofbusiness ofthe Parole
condm oropinion, recorded to make the Records or to transmit information thereofto be induded
, the Record; and the Record was made at or near the time or reasonably soon thereafter. ^
attached Record is an exact duplicate ofthe original.




                                                                              l>Z.i
        Johnson, Eddie Don TDCJ# 364033
        Page 2



   Offenses
                                          Murder W/DW (2cts.)
   County
                                                         Harris
   Cause Numbers                                        375536
                                                        375537
   Sentence
                                                Two- 60-years
   Date of Sentence
                                                    8-15-1983
   Date of Offense
                                                   10-29-1982
   Sentence Begin Date
                                                   11-21-1982
  TDCJ Receive Date
                                                    9-28-1983
  Mandatory Supervision Release Date               10-24-2017
  Maximum Expiration Date
                                                    6-10-2043
  Total Flat Time Served
                                         24-yrs 6-mos 17-days
                                                           ys
                                          5-yrs 9-mos 22-davs
                                                           ys
                                                1-mo   30-days [
 Offender Johnson committed the offenses ofMurder With De*Hlv w~„
 Harris County, Texas, in cause numbers 375536 __Ttrmirt *         P*°D °F ab°Ut I0"29-1982, in
 (60) years in the Texas Departmento7cS^Jus icfInlnt ?^as ^tenced to serve two- sixty
 Court ofHarris County on7-15-1983^^^
Johnson was released from TDCJ custody on mandatory supervision -ill* ™_ •„
expiration date of 11-12-2042. On 3-1-2005 a Pre R™^ w            ^i6"2004' W1~ *maximum
Parole Division. Johnson was JstedT^^^                              1^7" iSSUed * the
revoked on__25-2005. Offender Johnson was returned £ TrTci rIT' T? Omandatory s»Pe™sion
readmission offender Johnson was charged for . S If J^ 2T*Z
an unsatisfactory term of mandate™
                                                             °D 4"8'2005' At -* Point of
                                                         and 19-dayS as out ofcustody for
forfeiture of prior earned Soodtime^                                                  the




error in his current time c£E*£ ^ S                                          that thsre "« -
this response that he should contact ^SoSlE^




                                                                              uj.
   EDDIE DON JOHNSON, IDCJ #364033

                                                                                             ch

  supervised release).
                       / mcd, dense: „not, please state the reasons (or /ah
                                                              osonsjoi Johnson not receivu
                                                                                        'ing



  ^««: Records maintained by the TDCl p . rv •
 '"^ory supervision on January• 16.-004.
                                    >004< At,, „the am,
                                                    , ofhts
                                                        , release, Johnson had ascheduied
 ^charge date ofNovember 12. 204? rSee F,h,v, i
                                      (SM Exh,b,t A- P*S« 1-2, "The State ofTexas Cit«r
 ^Mandatory Supervision").                                                            "'"^

" "7'CY/,CT'7'V'"'TO" 7'- *«» ^er*«_ to he mhjea w...
    •*-» —-*^-z:^7"--—•
Texas Government (^,Ip r.i      •                                               -^o.i-m (D),




 ""d h'S maX,mUm exP^tion date is June 10, 2043.
                                    rK«S DEPARn,
 .*.'..
 f.
                                                                                          in/oi/0r

                          " J V S0PERVrs                JAM*
                                                         NA«E: JOHNSON
                                                               JOHNSON   EDDrp ~
      RELEASE »««
      PLEASE  DATE /^T7T-n
                   /^T;   1                             °PFICER;
                                                        0mCER: *»«o
                                                                 2l9             ACTIVE FLAG: y
   OFFENSE DATE-rn^^-^lJjAL. STATfic
  SUP PREV:               -CiL^_2 / las,, ASSESS                                 NCIC:
                                                                                         ll/04/o4
                                          'p PREV:       10 01 2004
  ******,
                SUPERVISION*******                        ° °°    SAP PREV:
 ASSESSED-                                                                                0 00
 PAID
                            90 00
                             0 00
 BALANCE
                            90 00




CREATE TERMTD: QTCH
  WORK TERMID; Ap45
- pkess  TO                          WORK UArE:
                                               DATE: 01 21 2004
                                                     01 ^  20(

                                        =REFRESH
                                                                         =
                                                                                   MAIN MENU




                                                     •^u-t-r
          .n • V.I   !•
                                                                         •3



                                                                          US'.
SHARON KELLER                                 COURT OF CRIMINAL APPEALS                                            LOU.SE PEARSON
 PRESIDING JUDGE                                                                                                        n   prk
                                                RO. BOX 12308, CAPITOL STATION                                       5,2 463 K5,
LAWRENCE E. MEYERS                                      AUSTIN, TEXAS 78711
TOM PRICE                                                                                                         EDWARD J. MARTY
PAULWOMACK                                                                                                         GENERAL COUNSEL
CHERYL JOHNSON                                                                                                       512-463-1597
MIKE KEASLER
BARBARA P. HERVEY
CHARLES R. HOLCOMB

CATHY COCHRAN
 JUDGES



                                                               June 21,2006

          Eouie Dun Joiinson
          Lynaugh Unit - TDC #364033
          1098S. Hwy. 2037
          Fort Stockton, TX 79735

          RE:      375537-B
                   WR-31,972-04



          Your letter has been received. Please be advised:

          •        To obtain Copies of items requested, contact the State Law Library, Inmate Copy Service, at PO
                   Box 12367, Austin Texas 78711-23267. Please be sure to include your full name and any
                   aliases, TDCJ number, date of conviction, county of conviction, appeal number and complete
                   mailing address.

          D        Your records will not be returned to you because once records are received in the Court they
                   become the permanent records of this Court

          _        Neither the Judges nor the staff of the Court can give legal advice. We recommend you
                   contact Inmate Legal Services at the Texas Department of Criminal Justice, Institutional
                   Division.


          u        Your writ ot haoeas corpus has not Deen received in ;nis court. Please contact the district court
                   for the status of your case.

          •        The Court of Criminal Appeals does not provide forms. Habeas forms may be obtained from the
                   unit iaw library or contact the District Clerk of the county of your conviction.

          _        Your change of address has been received and noted in our system.

                                                               Sincerely,

                                                        i^^lLx^
                                                               Louise Pearson
                                                               Clerk




                           SUPREME COURT BUILDING, 20 1 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 7870 t
                                                  Website www.cca.courts.state.tx.us                       l>kr
                       iat* (fLaunsel for (®iienber&
                          ,Apifaisum ofQlexas department of(Jrimmal justice

                                            P.O. Box 4005
                                       Huntsville. TX 77342-4005



 August 30, 2006



 Eddie D. Johnson
 TDCJ# 364033
 James Lynaugh (LH/73)

 Dear Mr. Johnson:


The TDCJ-ID computer reflects that you have been eligible for parole release since 03-01-05.
Whether or not you are granted parole isup to the sole discretion of the Board of Pardons and
Paroles. As of today's date, you have amandatory supervision release date of 03-23-2018.
If you are not granted parole, you will not be released until you have reached your mandatory
supervision release date. Remember however, that this date (03-23-2018) is aprojected date,
reached when the good time added to your flat time equals the length ofthe sentence (60-years).
Any loss of good time ora status change willaffect this date.
Sincerely,

  CtaUuL Lte-»Jii*>—
Barbara Clendennen
Legal Assistant, Appellate Section

./be
c: File




                                                                                    ?.
                                                     STATE OF TEXAS
                                     BOARD OF PARDONS AND PAROLES




March 5,2012




Eddie Johnson
TDCJ# 364033
Lynaugh Unit
1098 S. Highway 2037
Fort Stockton, TX 79735


Dear Mr. Johnson:

Your correspondence dated 1/3/2012, addressed to Ms. Rissie Owens, Presiding Officer (Chair) ofthe
Boardof Pardons and Paroles was referred to Special Review for a reply.
Special Review applies to cases reviewed during the normal review process and denied release to parole
or mandatory supervision. Arequest for a Special Review shall be considered only in the following
circumstances:

       1. Aparole panel member who voted with the majority on the panel desires to have the decision
          reconsidered prior to the next review date.
       2. Awritten request on behalf ofan offender cites information not previously available to the
          parole panel. In accordance with §145.17 (C), Texas Administrative Code, all requests for
          special review shall bein writing and signed bythe offender ortheir attorney.
       Information not previously available shall mean only:
           (A)responses from trial officials and victims;
           (B)a change in an offender's sentence andjudgment; or
          (C) an allegation that the parole panel commits an error oflaw orboard rule.
              Allegation(s) must clearly show/state the error in law orboard rule.
       3. Ifboth parole panel members who voted with the majority are no longer active board
          members orparole commissioners, the presiding officer (chair) places the case inthe special
           review process to be reconsidered prior to the next review date.

                 P.O. Box. 13401. Capitol Station «> Austin. Texas 7S711 » (512) 4n6-5452 « \vw\v.tdvj.st;-jic.t\.us;b|>p/
•4




                            UNSWORN DECLARATION




     I, EuutE M JftUte-d                     , TDCJ NUMBER *3tWo:tt

     Beingpresently incarcerated in the mwvefl A> UtUmGtl          Unit ofthe Texas

     Department ofCriminal Justice, in        Pecos                     , County, Texas
     Declare under penalty ofperjury that Iam the applicant in the above and foregoing
     Motion. I have read said motion and the factual allegations ofthe same are true and
     Correct.




     Executed on this Ife       day of J\\rtC               , 20 ts*.



                                         JAjLl &ML (JJLo*^ *ZlnHO^

                                         EDOEE bo*a JbftisM *1uom . Movant, ProSe
Velva      L.      Price
District Clerk, Travis County
Travis County Courthouse Complex
P.O.    Box       679003
Austin,       Texas    78767




DATE: May 21, 2015


EDDIE    DON JOHNSON
TDCJ ID:         00364033
JAMES A.         LYNAUGH UNIT
1098 S.     HIGHWAY 2037
FORT STOCKTON,         TX 79735




                            ORDER (DISMISSED WITH PREJUDICE)

                                    D-l-GN-13-001602

                                   EDDIE   DON JOHNSON
                                           VS.
                  TEXAS DEPARTMENT OF CRIMINAL JUSTICE PAROLE DIVISION




You are hereby notified that the above                   order has been signed and
entered MAY 13, 2015   in the 200TH JUDICIAL DISTRICT COURT of Travis
County Texas in the above numbered and entitled cause.



Velva L. Price,
District Clerk




L60 - 000047880                       D-l-GN-13-001602                          BH
                                                                                    MAY 13
                                                                               At   *:_Ml         PmAIS
                                     CAUSE NO. D-l-GN-13-001602
                                                                               ^MTPfiglTBiffflBrBlit
EDDIE DON JOHNSON                               §       IN THE DISTRICT COURT OF
                        Plaintiff,

v.


                                                §      TRAVIS COUNTY, TEXAS
TEXAS DEPARTMENT OF
CRIMINAL JUSTICE-                               §
PAROLE DIVISION
                       Defendant               §       200* JUDICIAL DISTRICT


                                             Order


        On this day, this Court considered Defendant's Amended Plea to the Jurisdiction and any
response thereto.

        It is hereby ORDERED that Plaintiffs claims be DISMISSED WITH PREJUDICE for
lack of subject matter jurisdiction. This order operates as afinal judgment.


       Signed this        dayof.      C- \?>         .,2015.




                                                               ^/l^zU          ^U
                                               PRESIDING JUDGE
                                                                                r
                                            APPEALS llm&LJL 03 -iS*-M> 3«/3 CV
                                          TOTAL Ecu/tfCASE riuPlBdl JH-ft/- /3-to/tfiL


                                                                                    foorc „tf joMison/
                                                                                    T.D.Lr.TOf*iiiUCii



                                                                                    T'MlSTOtiETbH, fEl/W




**
         fa/l* JtFFtfttf 0. MLE C_ftfc,
     *   toUdf OF APPfftLS

         r/ttftfl btSlWTDFTEWS


         Ausn* Utitttltf PLEASE FtMD ft CAP* of PtAmaFF^PPOlAMr APPEALS 6016F
         itt rrtc aaovre fafeaaCto cause ntAr CiAm Be DisfAt&^eo with Pttejurnti; i=o_laoc of
         JuaiSDiccrDtf. eKtmt- in. thi_ actc&m du iv* da4 df WW _hs» Pleas* file ftu_ _u.»ifc
         tt> rttt ATTEMuovi &p tut cooiw of arpewa mu> OE>mr. if therc ant &H* ouesnws
         fteoatm* tfcQui&T.iCArtBe GHKttea fttiue fctuwi (vodress.




                                                                                     EO02Etoi/dl)W13
                                                                                     JAMts. a, b/H/AUM UtlEF
                                                                                      MB S. HwH 2£>IT
                                                                                         Ptor37DC£JM* TEEfa
                                                                                                     WSS--97W-
Lffi+lllgl
             •
                 IM^'lW^^'llhhm^'Wih^
                                        j.iwn wnvwn'tf £?\wr